Exhibit 10.6.1

HOTEL MASTER MANAGEMENT AGREEMENT

by and between

ASHFORD TRS CORPORATION,

a Delaware corporation

and

REMINGTON MANAGEMENT, L.P.,

a Delaware limited partnership

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITION OF TERMS

     1   

1.01 Definition of Terms

     1   

ARTICLE II TERM OF AGREEMENT

     11   

2.01 Term

     11   

2.02 Actions to be Taken upon Termination

     12   

2.03 Early Termination Rights; Liquidated Damages

     13   

ARTICLE III PREMISES

     17   

ARTICLE IV APPOINTMENT OF MANAGER

     17   

4.01 Appointment

     17   

4.02 Delegation of Authority

     17   

4.03 Contracts, Equipment Leases and Other Agreements

     17   

4.04 Alcoholic Beverage/Liquor Licensing Requirements

     18   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     18   

5.01 Lessee Representations

     18   

5.02 Manager Representations

     19   

ARTICLE VI OPERATION

     20   

6.01 Name of Premises; Standard of Operation

     20   

6.02 Use of Premises

     21   

6.03 Group Services

     21   

6.04 Right to Inspect

     22   

ARTICLE VII WORKING CAPITAL AND INVENTORIES

     22   

7.01 Working Capital and Inventories

     22   

7.02 Fixed Asset Supplies

     23   

ARTICLE VIII MAINTENANCE, REPLACEMENT AND CHANGES

     23   

8.01 Routine and Non-Routine Repairs and Maintenance

     23   

8.02 Capital Improvement Reserve

     23   

ARTICLE IX EMPLOYEES

     28   

9.01 Employee Hiring

     28   

9.02 Costs; Benefit Plans

     28   

9.03 Manager’s Employees

     28   

9.04 Special Projects - Corporate Employees

     29   

9.05 Termination

     29   

9.06 Employee Use of Hotel

     30   

9.07 Non-Solicitation

     30   

ARTICLE X BUDGET, STANDARDS AND CONTRACTS

     30   

10.01 Annual Operating Budget

     30   

Hotel Master Management Agreement

  

Ashford TRS Corporation

  

File No. 145765

  

 

 

i



--------------------------------------------------------------------------------

 

10.02 Budget Approval

     31   

10.03 Operation Pending Approval

     31   

10.04 Budget Meetings

     31   

ARTICLE XI OPERATING DISTRIBUTIONS

     32   

11.01 Management Fee

     32   

11.02 Accounting and Interim Payment

     32   

ARTICLE XII INSURANCE

     33   

12.01 Insurance

     33   

12.02 Replacement Cost

     34   

12.03 Increase in Limits

     35   

12.04 Blanket Policy

     35   

12.05 Costs and Expenses

     35   

12.06 Policies and Endorsements

     35   

12.07 Termination

     36   

ARTICLE XIII TAXES AND DEBT SERVICE

     36   

13.01 Taxes

     36   

13.02 Debt Service; Ground Lease Payments

     36   

ARTICLE XIV BANK ACCOUNTS

     37   

ARTICLE XV ACCOUNTING SYSTEM

     38   

15.01 Books and Records

     38   

15.02 Monthly Financial Statements

     38   

15.03 Annual Financial Statements

     38   

ARTICLE XVI PAYMENT BY LESSEE

     39   

16.01 Payment of Base Management Fee

     39   

16.02 Distributions

     39   

16.03 Payment Option

     39   

ARTICLE XVII RELATIONSHIP AND AUTHORITY

     40   

ARTICLE XVIII DAMAGE, CONDEMNATION AND FORCE MAJEURE

     41   

18.01 Damage and Repair

     41   

18.02 Condemnation

     41   

18.03 Force Majeure

     42   

18.04 Liquidated Damages if Casualty

     42   

18.05 No Liquidated Damages if Condemnation or Force Majeure

     43   

ARTICLE XIX DEFAULT AND TERMINATION

     43   

19.01 Events of Default

     43   

19.02 Consequence of Default

     44   

ARTICLE XX WAIVER AND INVALIDITY

     44   

20.01 Waiver

     44   

20.02 Partial Invalidity

     44   

Hotel Master Management Agreement

  

Ashford TRS Corporation

  

File No. 145765

  

 

ii



--------------------------------------------------------------------------------

ARTICLE XXI ASSIGNMENT

     44   

ARTICLE XXII NOTICES

     45   

ARTICLE XXIII SUBORDINATION; NON-DISTURBANCE

     46   

23.01 Subordination

     46   

23.02 Non-Disturbance Agreement

     1   

ARTICLE XXIV PROPRIETARY MARKS; INTELLECTUAL PROPERTY

     1   

24.01 Proprietary Marks

     1   

24.02 Computer Software and Equipment

     1   

24.03 Intellectual Property

     1   

24.04 Books and Records

     1   

ARTICLE XXV INDEMNIFICATION

     1   

25.01 Manager Indemnity

     1   

25.02 Lessee Indemnity

     1   

25.03 Indemnification Procedure

     1   

25.04 Survival

     1   

25.05 No Successor Liability

     1   

ARTICLE XXVI FUTURE HOTELS

     1   

ARTICLE XXVII GOVERNING LAW VENUE

     1   

ARTICLE XXVIII MISCELLANEOUS

     1   

28.01 Rights to Make Agreement

     1   

28.02 Agency

     1   

28.03 Failure to Perform

     1   

28.04 Headings

     1   

28.05 Attorneys’ Fees and Costs

     1   

28.06 Entire Agreement

     1   

28.07 Consents

     1   

28.08 Eligible Independent Contractor

     1   

28.09 Environmental Matters

     1   

28.10 Equity and Debt Offerings

     1   

28.11 Estoppel Certificates

     1   

28.12 Confidentiality

     1   

28.13 Modification

     1   

28.14 Counterparts

     1   

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

iii



--------------------------------------------------------------------------------

HOTEL MASTER MANAGEMENT AGREEMENT

THIS HOTEL MASTER MANAGEMENT AGREEMENT is made and entered into on this 6th day
of October , 2006,effective as of September 29, 2006 by and between ASHFORD TRS
CORPORATION, a Delaware corporation (hereinafter referred to as “Lessee”),
REMINGTON MANAGEMENT, L.P., a Delaware limited partnership (hereinafter referred
to as “Manager”), and for the limited purposes of Article VIII herein, the
Landlords (defined below).

R E C I T A L S:

1. On or about August 29th, 2003, Lessee entered into a Master Management
Agreement with Remington Lodging & Hospitality, LP (“Remington”) to manage and
operate certain hotels (hereinafter referred to as (“RL&H Agreement”).

2. Remington now desires, with the consent of AHT (defined below), to enter into
this new Hotel Master Management Agreement with its affiliate, Remington
Management, LP.

3. Lessee is the tenant under the Leases (defined below) covering those certain
hotel properties, fully equipped with furniture and fixtures, and more
particularly described by address location, franchise name and room number
information, on Exhibit “A” attached hereto (the hotels, together with all
ancillary facilities, improvements and amenities set forth on Exhibit A attached
hereto as such exhibit exists as of the date of this Agreement, herein called
the “Initial Hotel”) .

4. Lessee desires to retain Manager to manage and operate the Initial Hotel and
any Future Hotels (as defined below), and Manager is willing to perform such
services for the account of Lessee, all as more particularly set forth in this
Agreement.

A G R E E M E N T S:

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITION OF TERMS

1.01 Definition of Terms. The following terms when used in this Agreement shall
have the meanings indicated below.

“Accounting Period” shall mean a calendar month.

“Agreement” shall mean this Master Management Agreement, and all amendments,
modifications, supplements, consolidations, extensions and revisions to this
Master Management Agreement approved by Lessee and Manager in accordance with
the provisions hereof.

“AHT” means Ashford Hospitality Trust, Inc., a Maryland corporation.

“Amendment” shall have the meaning as set forth in Article XXVI.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765



--------------------------------------------------------------------------------

“Annual Operating Budget” shall have the meaning as set forth in Section 10.01.

“AOB Objection Notice” shall have the meaning as set forth in Section 10.02.

“Applicable Standards” shall mean standards of operation for the Premises which
are (a) in accordance with the requirements of the applicable Franchise
Agreement, this Agreement and all CCRs affecting the Premises and of which true
and complete copies have been made available by Lessee to Manager, (b) in
accordance with applicable Legal Requirements, (c) in accordance with the terms
and conditions of any Hotel Mortgage or Ground Lease to the extent not otherwise
inconsistent with the terms of this Agreement (to the extent Lessee has made
available to Manager true and complete copies of the applicable loan documents
relating to any such Hotel Mortgage and/or the Ground Leases), (d) in accordance
with the Leases (to the extent Lessee has made available to Manager a true and
complete copy thereof), (e) in accordance with the requirements of any carrier
having insurance on the Hotels or any part thereof (to the extent Manager has
been given written notice of such requirements or policies and/or has
coordinated same on behalf of Lessee), and (f) in accordance with the
requirements of Section 856(d)(9)(D) of the Code for qualifying each of the
Hotels as a Qualified Lodging Facility.

“Approval Requirement” shall have the meaning as set forth in Section 8.02I.

“Base Management Fee” shall have the meaning as set forth in Section 11.01A.

“Benefit Plans” shall have the meaning as set forth in Section 9.02.

“Black-Scholes Amount” shall have the meaning as set forth in Section 16.03B.

“Black-Scholes Model” shall have the meaning as set forth in Section 16.03B.

“Business Day” shall mean any day excluding (i) Saturday, (ii) Sunday, (iii) any
day which is a legal holiday under the laws of the States of New York, Maryland
or Texas, and (iv) any day on which banking institutions located in such states
are generally not open for the conduct of regular business.

“Budgeted GOP” shall mean the Gross Operating Profit as set forth in the Annual
Operating Budget for the applicable Fiscal Year, as approved by Lessee and
Manager pursuant to Article X hereof.

“CCRs” shall mean those certain restrictive covenants encumbering the Premises
recorded in the real property records of the county where such premises are
located, as described in the owner policies of title insurance relating to such
premises, a copy of which are acknowledged received by the Manager.

“Capital Improvement Budget” shall have the meaning as set forth in
Section 8.02E.

“Cash Management Agreements” shall mean agreements, if any, entered into by
Lessee, Landlord and a Holder for the collection and disbursement of any lease
payments by Lessee to Landlord under the applicable Lease with respect to the
applicable Premises, which constitute a part of the loan documents executed and
delivered in connection with any Hotel Mortgage by Landlord.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

2



--------------------------------------------------------------------------------

“Capital Improvement Reserve” shall have the meaning as set forth in
Section 8.02A.

“CIB Objection Notice” shall have the meaning as set forth in Section 8.02E.

“CPI” means the Consumer Price Index, published for all Urban Consumers for the
U.S. City Average for All Items, 1982-84=100 issued by the Bureau of Labor
Statistics of the United States Department of Labor, as published in the Wall
Street Journal.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commencement Date” shall have the meaning as set forth in Section 2.01.

“Competitive Set” shall initially mean for each Hotel, the hotels situated in
the same market segment as such Hotel as noted on Schedule 1 attached hereto,
which competitive set shall include the applicable Hotel. The Competitive Set
may be changed from time to time by mutual agreement of Lessee and Manager to
reasonably and accurately reflect a set within the market of such Hotel that is
comparable in rate quality and in operation to such Hotel and directly
competitive with such Hotel. The requirements for the Competitive Set are not
applicable to any of the Initial Hotels until after the expiration of the base
10 year term of this Agreement.

“Contract(s)” shall have the meaning as set forth in Section 4.03.

“Debt Service” shall mean actual scheduled payments of principal and interest,
including accrued and cumulative interest, payable by a Landlord with respect to
any Hotel Mortgage.

“Deductions” shall mean the following matters:

 

  1. Employee Costs and Expenses (including, Employee Claims but excluding
Excluded Employee Claims);

 

  2. Administrative and general expenses and the cost of advertising and
business promotion, heat, light, power, communications (i.e., telephone, fax,
cable service and internet) and other utilities and routine repairs, maintenance
and minor alterations pertaining to the Premises;

 

  3. The cost of replacing, maintaining or replenishing Inventories and Fixed
Asset Supplies consumed in the operation of the Premises;

 

  4. A reasonable reserve for uncollectible accounts receivable as reasonably
determined by Manager and approved by Lessee (such approval not to be
unreasonably withheld);

 

  5. All costs and fees of independent accountants, attorneys or other third
parties who perform services related to the Hotels or the operation thereof,
including, without imitation, an allocation of costs of Manager’s in-house
corporate counsel who performs legal services directly for the benefit of the
Hotels to be allocated on a fair and equitable cost basis as reasonably
determined by Manager and approved by Lessee (such approval not to be
unreasonably withheld);

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

3



--------------------------------------------------------------------------------

  6. The cost and expense of non-routine technical consultants and operational
experts for specialized services in connection with the Premises, including,
without limitation, an allocation of costs of Manager’s corporate staff who may
perform special services directly related to the Hotels such as sales and
marketing, revenue management, training, property tax services, federal, state
and/or local tax services, recruiting, and similar functions or services as set
forth in Section 9.04, to be allocated on a fair and equitable cost basis as
reasonably determined by Manager and approved by Lessee (such approval not to be
unreasonably withheld);

 

  7. Insurance costs and expenses as provided in Article XII;

 

  8. Real estate and personal property taxes levied or assessed against the
Premises by duly authorized taxing authorities and such other taxes, if any,
payable by or assessed against Manager or the Premises related to the operation
and/or ownership of the Premises;

 

  9. Franchise fees, royalties, license fees, or compensation or consideration
paid or payable to the Franchisor (as hereinafter defined), or any successor
Franchisor, pursuant to a Franchise Agreement (as hereinafter defined);

 

  10. The Premises’ allocable share of the actual costs and expenses incurred by
Manager in providing Group Services as provided in Section 6.03 hereof;

 

  11. The Management Fee;

 

  12. Rental payments made under equipment leases; and

 

  13. Other expenses incurred in connection with the maintenance or operation of
the Premises not expressly set forth above and authorized pursuant to this
Agreement.

Deductions shall not include: (a) depreciation and amortization, (b) Debt
Service, (c) Ground Lease Payments, or (d) payments allocated or made to the
Capital Improvement Reserve.

“Designated Fees” shall have the meaning as set forth in Section 16.03.

“Effective Date” shall mean the date this Agreement is fully executed and
delivered.

“Eligible Independent Contractor” shall have the meaning as set forth in
Section 28.08.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

4



--------------------------------------------------------------------------------

“Emergency Expenses” shall mean any expenses, regardless of amount, which, in
Manager’s reasonable judgment, are immediately necessary to protect the physical
integrity or lawful operation of the Hotels or the health or safety of its
occupants.

“Employee Claims” shall mean any claims (including all fines, judgments,
penalties, costs, litigation and/or arbitration expenses, attorneys’ fees and
expenses, and costs of settlement with respect to any such claim) made by or in
respect of an employee or potential hire of Manager against Manager and/or
Lessee which are based on a violation or alleged violation of the Employment
Laws or alleged contractual obligations.

“Employee Costs and Expenses” shall have the meaning as set forth in
Section 9.03.

“Employee Related Termination Costs” shall have the meaning as set forth in
Section 9.05.

“Employment Laws” shall mean all applicable federal, state and local laws
(including, without limitation, any statutes, regulations, ordinances or common
laws) regarding the employment, hiring or discharge of persons.

“Event(s) of Default” shall have the meaning set forth in Article XIX.

“Excluded Employee Claims” shall mean any Employee Claims (a) to the extent
attributable to a substantial violation by Manager of Employment Laws, or
(b) which do not arise from an isolated act of an individual employee but rather
is the direct result of corporate policies of Manager which either encourage or
fail to discourage the conduct from which such Employee Claim arises.

“Executive Employees” shall mean each member of the senior executive or Premises
level staff and each department head of the Hotels.

“Expiration Date” shall have the meaning as set forth in Section 2.01.

“FF&E” shall have the meaning as set forth in Section 8.01.

“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and last Fiscal Year of the term of this
Agreement may not be full calendar years.

“Fixed Asset Supplies” shall mean supply items included within “Property and
Equipment” under the Uniform System of Accounts, including linen, china,
glassware, silver, uniforms, and similar items.

“Force Majeure” shall mean any act of God (including adverse weather
conditions); act of the state or federal government in its sovereign or
contractual capacity; war; civil disturbance, riot or mob violence; terrorism;
earthquake, flood, fire or other casualty; epidemic; quarantine restriction;
labor strikes or lock out; freight embargo; civil disturbance; or similar causes
beyond the reasonable control of Manager.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

5



--------------------------------------------------------------------------------

“Franchisor” shall mean those certain franchisors and any successor franchisors
selected by Lessee (subject to the terms of the Leases) identified on Exhibit
“C” attached hereto (as modified from time to time).

“Franchise Agreement” shall mean those certain license agreements between a
Franchisor and Lessee and/or Landlord, as applicable, as such license agreements
are amended from time to time, and any other contract hereafter entered into
between Lessee and/or Landlord, as applicable, and such Franchisor pertaining to
the name and operating procedures, systems and standards for the Hotels, as
described on Exhibit “C” attached hereto (as modified from time to time).

“full replacement cost” shall have the meaning as set forth in Section 12.02.

“Future Hotels” shall mean any hotel or motel properties leased after the date
hereof by Lessee from Affiliates of the Partnership as more particularly
described in Article XXVI hereof.

“GAAP” shall mean generally accepted accounting principles consistently applied
as recognized by the accounting industry and standards within the United States.

“General Manager” or “General Managers” shall have the meanings as set forth in
Section 9.07.

“GOP Test” shall have the meaning as set forth in Section 11.01B.

“Gross Operating Profit” shall mean the actual gross operating profit of the
Premises determined generally in accordance with the Uniform System of Accounts,
consistently applied and consistent with the determination thereof in the Annual
Operating Budget.

“Gross Operating Profit Margin” shall mean for any applicable Fiscal Year, the
quotient expressed as a percentage, (i) the numerator of which is the Gross
Operating Profit, and (ii) the denominator of which is Gross Revenues.

“Gross Revenues” shall mean all revenues and receipts of every kind received
from operating the Premises and all departments and parts thereof, including but
not limited to, income from both cash and credit transactions, income from the
rental of rooms, stores, offices, banquet rooms, conference rooms, exhibits or
sale space of every kind, license, lease and concession fees and rentals (not
including gross receipts of licensees, lessees and concessionaires), vending
machines, health club membership fees, food and beverage sales, wholesale and
retail sales of merchandise, service charges, and proceeds, if any, from
business interruption or other loss of income insurance; provided, however,
Gross Revenues shall not include (a) gratuities to the Premises’ employees,
(b) federal, state or municipal excise, sales or use taxes or similar
impositions collected directly from customers, patrons or guests or included as
part of the sales prices of any goods or services paid over to federal, state or
municipal governments, (c) property insurance or condemnation proceeds
(excluding proceeds from business interruption or other loss of income
coverage), (d) proceeds from the sale or refinance of assets other than sales in
the ordinary course of business, (e) funds furnished by the Lessee,
(f) judgments and awards other than for lost business, (g) the amount of all
credits, rebates or

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

6



--------------------------------------------------------------------------------

refunds (which shall be deductions from Gross Revenues) to customers, patrons or
guests, (h) receipts of licensees, concessionaires, and tenants, (i) payments
received at any of the Hotels for hotel accommodations, goods or services to be
provided at other hotels, although arranged by, for or on behalf of Manager;
(j) the value of complimentary rooms, food and beverages, (k) interest income,
(l) lease security deposits, and (m) items constituting “allowances” under the
Uniform System of Accounts.

“Ground Lease Payments” shall mean payments due under any of the Ground Leases
and payable by Landlord thereunder.

“Ground Leases” shall mean any ground lease agreements relating to any of the
Hotels, executed by Landlord with any third party landlords.

“Group Services” shall have the meaning as set forth in Section 6.03.

“Holder” shall mean the holder of any Hotel Mortgage and the indebtedness
secured thereby, and such holder’s successors and assigns.

“Hotel” shall collectively mean the Initial Hotel and any Future Hotels.

“Hotel Mortgage” shall mean, collectively, any mortgage or deed of trust
hereafter from time to time, encumbering all or any portion of the Premises (or
the leasehold interest therein), together with all other instruments evidencing
or securing payment of the indebtedness secured by such mortgage or deed of
trust and all amendments, modifications, supplements, extensions and revisions
of such mortgage, deed of trust, and other instruments.

“Hotel’s REVPAR Yield Penetration” shall mean, for a Hotel for any applicable
Fiscal Year, (i) such Hotel’s actual occupancy rate multiplied by the actual
average daily rate, divided by (ii) the Competitive Set’s occupancy rate
multiplied by the Competitive Set’s average daily rate for the same Fiscal
Period. The determination of the Competitive Set’s occupancy and rate shall be
made by reference to the Smith Travel Research reports or its successor or
comparable market research reports prepared by another nationally recognized
hospitality firm reasonably acceptable to Lessee and Manager.

“Incentive Fee” shall have the meaning as set forth in Section 11.01B.

“Indemnifying Party” shall have the meaning as set forth in Section 25.03.

“Independent Directors” shall mean those directors of AHT who are “independent”
within the meaning of the rules of the New York Stock Exchange or such other
national securities exchange or interdealer quotation system on which AHT’s
common stock is then principally traded.

“Initial Hotel” shall have the meaning as set forth in Recital 3 .

“Intellectual Property” shall have the meaning as set forth in Section 24.03.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

7



--------------------------------------------------------------------------------

“Inventories” shall mean “Inventories” as defined in the Uniform System of
Accounts, such as provisions in storerooms, refrigerators, pantries and
kitchens, beverages in wine cellars and bars, other merchandise intended for
sale, fuel, mechanical supplies, stationery, and other supplies and similar
items.

“issuing party” shall have the meaning as set forth in Section 28.10.

“Key Employees” shall have the meaning as set forth in Section 9.07.

“Landlords” shall mean the landlords under the Leases as described on Exhibit
“C” attached hereto (as amended from time to time).

“Leases” shall mean those certain lease agreements as amended, modified,
supplemented, and extended from time to time, as described on Exhibit “B”
attached hereto, executed by Lessee as tenant and the Landlords.

“Legal Requirements” shall mean all laws, statutes, ordinances, orders, rules,
regulations, permits, licenses, authorizations, directions and requirements of
all governments and governmental authorities, which now or hereafter may be
applicable to the Premises and the operation of the Hotels.

“Lessee” shall have the meaning as set forth in the introductory paragraph of
this Agreement.

“Management Fee” shall collectively mean the Base Management Fee, the Incentive
Fee, the Project Management Fee, the Market Service Fee, and any other fees
payable to Manager pursuant to the terms of this Agreement.

“Manager” shall have the meaning as set forth in the introductory paragraph of
this Agreement.

“Manager Affiliate Entity” shall have the meaning as set forth in Article XXI.

“Market Service Fees” shall have the meaning as set forth in Section 8.02(G).

“Mutual Exclusivity Agreement” shall mean that certain Mutual Exclusivity
Agreement dated the date hereof among the Partnership, AHT, Manager, and
Remington Hotel Corporation, a Texas corporation.

“Necessary Expenses” shall mean any expenses, regardless of amount, which are
necessary for the continued operation of the Hotels in accordance with Legal
Requirements and the Applicable Standards and which are not within the
reasonable control of Manager (including, but not limited to those for taxes,
utility charges, approved leases and contracts, licensing and permits).

“Net Operating Income” shall be equal to Gross Operating Profit less (i) all
amounts to be paid or credited to the Capital Improvement Reserve, and
(ii) Rental Payments to the extent that such rental payments are not properly
chargeable as an operating expense.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

8



--------------------------------------------------------------------------------

“Non-Disturbance Agreement” means an agreement, in recordable form in the
jurisdiction in which a Hotel is located, executed and delivered by the Holder
of a Hotel Mortgage or a Landlord, as applicable, (which agreement shall by its
terms be binding upon all assignees of such lender or landlord and upon any
individual or entity that acquires title to or possession of a Hotel (referred
to as a “Subsequent Owner”), for the benefit of Manager, pursuant to which, in
the event such holder (or its assignee) or landlord (or its assignee) or any
Subsequent Owner comes into possession of or acquires title to a Hotel, such
holder (and its assignee) or landlord (or its assignee) and all Subsequent
Owners shall (x) recognize Manager’s rights under this Agreement, and (y) shall
not name Manager as a party in any foreclosure action or proceeding, and
(z) shall not disturb Manager in its right to continue to manage the Hotels
pursuant to this Agreement; provided, however, that at such time, (i) this
Agreement has not expired or otherwise been earlier terminated in accordance
with its terms, and (ii) there are no outstanding Events of Default by Manager,
and (iii) no material event has occurred and no material condition exists which,
after notice or the passage of time or both, would entitle Lessee to terminate
this Agreement.

“non-issuing party” shall have the meaning as set forth in Section 28.10.

“Notice” shall have the meaning as set forth in Article XXII.

“Operating Account” shall have the meaning as set forth in Article XIV.

“Partnership” means Ashford Hospitality Limited Partnership, a Delaware limited
partnership.

“Payment Option Request” shall have the meaning as set forth in Section 16.03.

“Performance Cure Period” shall have the meaning as set forth in
Section 2.03(b)(i)(2).

“Performance Failure” shall have the meaning as set forth in
Section 2.03(b)(ii).

“Performance Test” shall have the meaning as defined in Section 2.03(b)(i).

“Predecessor Managers” shall have the meaning as set forth in Section 25.05.

“Premises” shall mean collectively the Lessee’s leasehold interest in the Hotels
and the Sites, as both terms are defined herein, pursuant to the terms and
conditions of the Leases.

“Prime Rate” shall have the meaning as set forth in Section 28.03.

“Project Management Fee” shall have the meaning as set forth in Section 8.02G.

“Project Related Services” shall have the meaning as set forth in Section 8.02G.

“Property Service Account” shall have the meaning as set forth in Section 13.02.

“Proprietary Marks” shall have the meaning as set forth in Section 24.01.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

9



--------------------------------------------------------------------------------

“Prospectus” shall have the meaning as set forth in Section 28.10.

“Qualified Lodging Facility” shall mean a “qualified lodging facility” as
defined in Section 856(d)(9)(D) of the Code and means a “Lodging Facility”
(defined below), unless wagering activities are conducted at or in connection
with such facility by any person who is engaged in the business of accepting
wagers and who is legally authorized to engage in such business at or in
connection with such facility. A “Lodging Facility” is a hotel, motel or other
establishment more than one-half of the dwelling units in which are used on a
transient basis, and includes customary amenities and facilities operated as
part of, or associated with, the lodging facility so long as such amenities and
facilities are customary for other properties of a comparable size and class
owned by other owners unrelated to AHT.

“Reasonable Working Capital” shall have the meaning as set forth in
Section 16.02.

“Related Person” shall have the meaning as set forth in Section 28.08(e).

“Rental Payments” shall mean rental payments made under equipment leases
permitted pursuant to the terms of this Agreement.

“REVPAR” shall mean the revenue per available room, determined by taking the
actual occupancy rate of the applicable hotel and multiplying such rate by the
actual average daily rate of such hotel.

“Sale” shall mean any sale, assignment, transfer or other disposition, for value
or otherwise, voluntary or involuntary of Landlord’s title (whether fee or
leasehold) in the Hotel, or of a controlling interest therein, other than a
collateral assignment intended to provide security for a loan, and shall include
any such disposition through the disposition of the ownership interests in the
entity that holds such title and any lease or sublease of the Hotel.

“Sites” shall collectively mean those certain tracts or parcels of land
described in Exhibit “B-1” hereto, as amended from time to time.

“Software” shall have the meaning as set forth in Section 24.02.

“Strike Price” shall have the meaning as set forth in Section 16.03.

“Subject Hotel” shall have the meaning set forth in Section 2.03(b)(i).

“Targeted REVPAR Yield Penetration” shall mean the Competitive Set’s REVPAR for
the applicable Fiscal Year times 80%.

“Term” shall mean the contractual duration of this Agreement, as defined in
Section 2.01.

“Termination” shall mean the expiration or sooner cessation of this Agreement.

“Termination Date” shall have the meaning as set forth in Section 2.01.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

10



--------------------------------------------------------------------------------

“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, 9th Revised Edition, as may be modified from time to time by
the International Association of Hospitality Accountants.

“Unrelated Person” shall have the meaning as set forth in Section 28.08(e).

“Working Capital” shall mean the amounts by which current assets exceed current
liabilities as defined by the Uniform System of Accounts which are reasonably
necessary for the day-to-day operation of the Premises’ business, including,
without limitation, the excess of change and petty cash funds, operating bank
accounts, receivables, prepaid expenses and funds required to maintain
Inventories, over the amount of accounts payable and accrued current
liabilities.

ARTICLE II

TERM OF AGREEMENT

2.01 Term. The term (“Term”) of this Agreement shall commence on the
“Commencement Date” for the Hotel as noted on Exhibit “A” attached hereto and,
unless sooner terminated as herein provided, shall continue with respect to such
Hotel until the “Termination Date.” For purposes of this Agreement, the
“Termination Date” for each of the Hotels shall be the earlier to occur of
(i) the Expiration Date applicable to each such Hotels, (ii) termination at the
option of Lessee in connection with the bona fide Sale of one or more of the
Hotels by Landlord or Lessee to an unaffiliated third party as provided in and
subject to the terms of Section 2.03(a) hereof, (iii) termination at the option
of Lessee after the Performance Test has not been satisfied pursuant to and
subject to the terms and conditions of Section 2.03(b) below, (iv) termination
at the option of Lessee for convenience pursuant to and subject to the terms and
conditions of Section 2.03(c) below (and subject to Section 2.03(a) with respect
to any sale of the Hotels), or (v) termination by either Lessee or Manager
pursuant to Article XVIII hereof in connection with a condemnation, casualty or
Force Majeure, subject to the terms thereof. The “Expiration Date” with respect
to a Hotel shall mean the 10th anniversary of the Commencement Date applicable
to such Hotel, provided that such initial 10-year term may thereafter be renewed
by Manager, at its option, on the same terms and conditions contained herein,
for three (3) successive periods of seven (7) Fiscal Years each, and thereafter,
for a final period of four (4) Fiscal Years; and provided further, that at the
time of exercise of any such option to renew, an Event of Default by Manager
does not then exist beyond any applicable grace or cure period. If at any time
of the exercise of any renewal period, Manager is then in default under this
Agreement, then the exercise of the renewal option will be conditional on timely
cure of such default, and if such default is not timely cured, then Lessee may
terminate this Agreement regardless of the exercise of such renewal period and
without the payment of any fee or liquidated damages. If Manager desires to
exercise any such option to renew, it shall give Lessee Notice to that effect
not less than ninety (90) days prior to the expiration of the then current Term.
Notwithstanding the expiration or earlier termination of the Term, Lessee and
Manager agree that the obligations of Lessee to pay, remit, reimburse and to
otherwise indemnify Manager for any and all expenses and fees incurred or
accrued by Manager pursuant to the provisions of this Agreement prior to the
expiration or earlier termination of the Term (or actually incurred by Manager
after the termination) shall survive Termination, provided such expenses and
fees have been incurred consistent with the then current terms of this Agreement

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

11



--------------------------------------------------------------------------------

and the applicable Annual Operating Budget, including, without limitation but
only to the extent so consistent, all costs, expenses and liabilities arising
from the termination of the Premises’ employees such as accrued vacation and
sick leave, severance pay and other accrued benefits, employer liabilities
pursuant to the Consolidated Omnibus Budget Reconciliation Act and employer
liabilities pursuant to the Worker Adjustment and Retraining Notification Act.
In addition, subject to Section 19.02 below and the foregoing sentence, upon
Termination of this Agreement, Lessee and Manager shall have no further
obligations to one another pursuant to this Agreement, except that Section 2.02,
obligations to make payments under Section 2.03 or Section 9.05, Section 9.07,
the last sentence of Section 15.01, obligations to make payments of termination
fees pursuant to Article XVIII, Article XXIV, Article XXV, Article XXVII and
Section 28.12 shall survive Termination.

2.02 Actions to be Taken upon Termination. Upon a Termination of this Agreement,
the following shall be applicable:

 

  A. Manager shall, within forty-five (45) days after Termination of this
Agreement, prepare and deliver to Lessee a final accounting statement with
respect to the Hotels, in form and substance consistent with the statements
provided pursuant to Section 15.02, along with a statement of any sums due from
Lessee to Manager pursuant hereto, dated as of the date of Termination. Within
thirty (30) days after the receipt by Lessee of such final accounting statement,
the parties will make whatever cash adjustments are necessary pursuant to such
final statement. The cost of preparing such final accounting statement shall be
a Deduction. Manager and Lessee acknowledge that there may be certain
adjustments for which the necessary information will not be available at the
time of such final accounting, and the parties agree to readjust such amounts
and make the necessary cash adjustments when such information becomes available.

 

  B. As of the date of the final accounting referred to in subsection A above,
Manager shall release and transfer to Lessee any of Lessee’s funds which are
held or controlled by Manager with respect to the Hotels, with the exception of
funds to be held in escrow pursuant to Section 9.05 and Section 12.07. During
the period between the date of Termination and the date of such final
accounting, Manager shall pay (or reserve against) all Deductions which accrued
(but were not paid) prior to the date of Termination, using for such purpose any
Gross Revenues which accrued prior to the date of Termination.

 

  C. Manager shall make available to Lessee such books and records respecting
the Hotels (including those from prior years, subject to Manager’s reasonable
records retention policies) as will be needed by Lessee to prepare the
accounting statements, in accordance with the Uniform System of Accounts, for
the Hotels for the year in which the Termination occurs and for any subsequent
year. Such books and records shall not include: (i) employee records which must
remain confidential pursuant to either Legal Requirements or confidentiality
agreements, or (ii) any Intellectual Property.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

12



--------------------------------------------------------------------------------

  D. Manager shall (to the extent permitted by Legal Requirements) assign to
Lessee, or to any other manager employed by Lessee to operate and manage the
Hotels, all operating licenses for the Hotels which have been issued in
Manager’s name; provided that if Manager has expended any of its own funds in
the acquisition of any of such licenses, Lessee shall reimburse Manager therefor
if it has not done so already.

 

  E. Lessee agrees that hotel reservations and any and all contracts made in
connection with hotel convention, banquet or other group services made by
Manager in the ordinary and normal course of business consistent with this
Agreement, for dates subsequent to the date of Termination and at rates
prevailing for such reservations at the time they were made, shall be honored
and remain in effect after Termination of this Agreement.

 

  F. Manager shall cooperate with the new operator of the Hotels as to effect a
smooth transition and shall peacefully vacate and surrender the Hotels to
Lessee.

 

  G. Manager and Lessee agree to use best efforts to resolve any disputes
amicably and promptly under this Section 2.02 to effect a smooth transition of
the Hotels to Lessee and/or Lessee’s new manager.

2.03 Early Termination Rights; Liquidated Damages.

(a) Termination Upon Sale. Upon Notice to Manager, Lessee shall have the option
to terminate this Agreement with respect to one, more or all of the Hotels
effective as of the closing of the Sale of such Hotels to a third party. Such
Notice shall be given at least forty-five (45) days’ in advance (unless
otherwise required by Legal Requirements, in which case Lessee shall provide
such additional notice in order to comply with such Legal Requirements) and
shall inform Manager of the identity of the contract purchaser. Manager, at its
election, may offer to provide management services to such contract purchaser
after the closing of the sale. Lessee shall, in connection with such Sale, by a
separate document reasonably acceptable to Lessee and Manager, indemnify and
save Manager harmless against any and all losses, costs, damages, liabilities
and court costs, claims and expenses, including, without limitation, reasonable
attorneys’ fees arising or resulting from the failure of Lessee or such
prospective purchaser to provide any of the services contracted for in
connection with the business booked for such hotels to, and including, the date
of such Termination, in accordance with the terms of this Agreement, including
without limitation, any and all business so booked as to which facilities and/or
services are to be furnished subsequent to the date of Termination, provided
that any settlement by Manager of any such claims shall be subject to the prior
written approval of Lessee which shall not be unreasonably withheld, conditioned
or delayed. In addition, the following terms shall apply in connection with the
sale of any Hotel:

(i) Sale of Future Hotel. If this Agreement is terminated pursuant to
Section 2.03(a) with respect to any of the Hotels prior to the first anniversary
of the Commencement Date applicable to such Hotel, then Lessee shall pay to
Manager on such termination, a termination fee as liquidated damages and not as

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

13



--------------------------------------------------------------------------------

a penalty (provided that an Event of Default by Manager is not then existing
beyond any cure or grace periods set forth in this Agreement) in an amount equal
to the estimated Base Management Fee and Incentive Fee that was estimated to be
paid to Manager with respect to the Hotels pursuant to the Annual Operating
Budget for the remaining Accounting Periods until the first anniversary of the
Commencement Date for such Future Hotel (irrespective of the Management Fees
paid to Manager prior to the date of the Termination with respect to the
Hotels). If this Agreement is terminated pursuant to Section 2.03(a) with
respect to any of the Hotels after the first anniversary of the Commencement
Date applicable to such Future Hotel, then no termination fees shall be payable
by Lessee.

 

  (b) Termination Due to Failure to Satisfy Performance Test.

(i) Performance Test. Lessee shall have the right to terminate this Agreement
with respect to any Hotel after the base 10-year term of this Agreement
applicable to such Hotel (for the purposes of this Section 2.03(b)(i) called
“Subject Hotel”), subject to the payment of a termination fee as set forth in
subsection (ii) below, in the event of the occurrence of the following
(collectively herein called, the “Performance Test”):

(1) If, commencing with Fiscal Year 2007, and for each Fiscal Year thereafter
(a) a Subject Hotel’s Gross Operating Profit Margin for such Fiscal Year is less
than seventy-five percent (75%) of the average Gross Operating Profit Margin of
comparable hotels in similar markets and geographic locations to the applicable
Hotel as reasonably determined by Lessee and Manager, and (b) such Subject
Hotel’s REVPAR Yield Penetration is less than the Targeted REVPAR Yield
Penetration for such Fiscal Year (herein (a) and (b) collectively called
“Performance Failure”); then

(2) Manager shall have a period of two (2) years, commencing with the next
ensuing Fiscal Year (the “Performance Cure Period”), to cure the Performance
Failure after Manager’s receipt of Notice from Lessee of such Performance
Failure and Lessee’s intent to terminate this Agreement with respect to the
Subject Hotel if the Performance Failure is not cured within such Performance
Cure Period; and

(3) If after the first full Fiscal Year during the Performance Cure Period, the
Performance Failure remains uncured, then upon written Notice to Manager by
Lessee, Manager shall engage a consultant reasonably acceptable to Manager and
Lessee (with significant experience in the hotel lodging industry) to make a
written determination (within forty-five (45) days of such Notice) as to whether
another management company (with comparable breadth of knowledge and experience
as any of the hotel management companies owned and/or controlled by Archie
Bennett, Jr. and/or Monty Bennett, including with respect to number and type of
hotels managed in similar markets and geographical areas) could

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

14



--------------------------------------------------------------------------------

manage the Subject Hotel in a materially more efficient manner. If such
consultant determination is in the negative, then Manager will be deemed not to
be in default under the Performance Test. If such consultant determination is in
the affirmative, then Manager agrees to engage such consultant (such cost and
expense to be shared by Lessee and Manager equally) to assist Manager during the
second Fiscal Year of the Performance Cure Period with the cure of the
Performance Failure; and

(4) If after the end of the Performance Cure Period, the Performance Failure
remains uncured and the consultant again makes a written determination that
another management company (with comparable breadth of knowledge and experience
as any of the hotel management companies owned and/or controlled by Archie
Bennett, Jr. and/or Monty Bennett, including with respect to number and type of
hotels managed in similar markets and geographical areas) could manage the
Subject Hotel in a materially more efficient manner, then Lessee may, at its
election, terminate this Agreement upon forty-five (45) days’ prior Notice to
Manager.

(ii) Termination Fees. If Lessee elects to terminate this Agreement with respect
to a Subject Hotel for failure to satisfy the Performance Test, Lessee shall pay
to Manager as liquidated damages but not as a penalty, a termination fee
(provided that there does not then exist an Event of Default by Manager under
this Agreement beyond any applicable cure periods) in the amount equal to 60% of
the product obtained by multiplying (A) 65% of the aggregate Base Management
Fees and Incentive Fees budgeted in the Annual Operating Budget applicable to
the Subject Hotel for the full current Fiscal Year in which such termination is
to occur (but in no event less than the Base Management Fees and Incentive Fees
for the preceding full Fiscal Year) by (B) nine (9).

(iii) Finance Reports. Determinations of the performance of the Subject Hotel
shall be in accordance with the audited annual financial statements delivered by
Lessee’s accountant pursuant to Section 15.03 hereof.

(iv) Extension of Performance Cure Period. Notwithstanding the foregoing, if at
any time during the Performance Cure Period (a) Lessee is in material default
under any of its obligations under this Agreement, or (b) Lessee has terminated,
terminates or causes a termination of the Franchise Agreement (other than
defaults due to Manager) and does not obtain a new franchise agreement with a
comparable franchisor, or (c) the operation of the Hotel or the use of the
Hotel’s facilities are materially disrupted by casualty, condemnation, or events
of Force Majeure that are beyond the reasonable control of Manager, or by major
repairs to or major refurbishment of the Hotel, then, for such period, the
Performance Cure Period shall be extended.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

15



--------------------------------------------------------------------------------

(v) Renewal Period. If at the time of Manager’s exercise of a renewal period
with respect to any Hotel, such hotel is a Subject Hotel within a Performance
Cure Period, the exercise of such renewal period shall be conditional upon
timely cure of the Performance Failure, and if such Performance Failure is not
timely cured, then, notwithstanding the foregoing provisions, Lessee may elect
to terminate this Agreement with respect to such Subject Hotel pursuant to the
terms of this Section 2.03(b) without payment of any termination fee.

(c) Termination For Convenience. Lessee may terminate this Agreement for
convenience (except if due to a Sale of a Hotel, whereupon Section 2.03(a) shall
govern) upon ninety (90) days Notice to Manager, and shall pay to Manager as
liquidated damages but not as a penalty, a termination fee (provided that there
does not then exist an Event of Default by Manager under this Agreement beyond
any applicable cure or grace periods) in an amount equal to the product of
(1) 65% of the aggregate Base Management Fees and Incentive Fees budgeted in the
Annual Operating Budget applicable to the Hotels for the full current Fiscal
Year in which such termination is to occur (but in no event less than the Base
Management Fees and Incentive Fees for the preceding full Fiscal Year) by
(2) nine (9).

(d) Payment of Liquidated Damages. WITH RESPECT TO ANY TERMINATION FEES PAYABLE
IN CONNECTION WITH ANY EARLY TERMINATION RIGHT SET FORTH IN THIS SECTION 2.03,
OR IN SECTION 18.04 BELOW, LESSEE RECOGNIZES AND AGREES THAT, IF THIS AGREEMENT
IS TERMINATED WITH RESPECT TO ANY OF THE HOTELS FOR THE REASONS SPECIFIED IN
THIS SECTION 2.03 OR IN SECTION 18.04 BELOW, THEREBY ENTITLING MANAGER TO
RECEIVE THE TERMINATION FEES AS SET FORTH IN THIS SECTION 2.03 OR IN SECTION
18.04 BELOW, MANAGER WOULD SUFFER AN ECONOMIC LOSS BY VIRTUE OF THE RESULTING
LOSS OF MANAGEMENT FEES WHICH WOULD OTHERWISE HAVE BEEN EARNED UNDER THIS
AGREEMENT. BECAUSE SUCH FEES VARY IN AMOUNT DEPENDING ON THE TOTAL GROSS
REVENUES EARNED AT THE HOTELS AND ACCORDINGLY WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO ASCERTAIN WITH CERTAINTY, THE PARTIES AGREE THAT THE TERMINATION
FEES PROVIDED IN THIS SECTION 2.03 AND IN SECTION 18.04 BELOW CONSTITUTE A
REASONABLE ESTIMATE OF LIQUIDATED DAMAGES TO MANAGER FOR PURPOSES OF ANY AND ALL
LEGAL REQUIREMENTS, AND IT IS AGREED THAT MANAGER SHALL NOT BE ENTITLED TO
MAINTAIN A CAUSE OF ACTION AGAINST LESSEE, EXCEPT AS SPECIFICALLY PROVIDED
HEREIN, FOR ACTUAL DAMAGES IN EXCESS OF THE TERMINATION FEES IN ANY CONTEXT
WHERE THE TERMINATION FEES ARE PROVIDED BY THIS AGREEMENT, AND RECEIPT OF SUCH
FEES (TOGETHER WITH ALL OTHER AMOUNTS DUE AND PAYABLE BY LESSEE TO MANAGER WITH
RESPECT TO EVENTS OCCURRING PRIOR TO TERMINATION OF THIS AGREEMENT WITH RESPECT
TO THE APPLICABLE HOTELS OR AS OTHERWISE PROVIDED HEREIN) SHALL BE MANAGER’S
SOLE REMEDY FOR DAMAGES AGAINST LESSEE IN ANY SUCH CASE. The foregoing shall in
no way affect any other sums due Manager under this Article II or otherwise
hereunder, including, without limitation, the Management Fees earned during the
Term, or any other rights or remedies, at law or in equity of Manager under this
Agreement or under Legal Requirements, including any indemnity obligations of
Lessee to Manager under this Agreement.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

16



--------------------------------------------------------------------------------

ARTICLE III

PREMISES

Manager shall be responsible, at the sole cost and expense of Lessee, for
keeping and maintaining the Premises fully equipped in accordance with plans,
specifications, construction safety and fire safety standards, and designs
pursuant to applicable Legal Requirements, the standards and requirements of a
Franchisor pursuant to any applicable Franchise Agreement, any applicable Hotel
Mortgage, the Leases and the Capital Improvement Budgets approved pursuant to
the terms hereof, subject in all respects to performance by Lessee of its
obligations pursuant to this Agreement.

ARTICLE IV

APPOINTMENT OF MANAGER

4.01 Appointment. Lessee hereby appoints Manager as its sole, exclusive and
continuing operator and manager to supervise and direct, for and at the expense
of Lessee, the management and operation of the Premises under the terms and
conditions hereinafter set forth. In exercising its duties hereunder, Manager
shall act as agent and for the account of Lessee. Manager hereby accepts said
appointment and agrees to manage the Premises during the Term of this Agreement
under the terms and conditions hereinafter set forth.

4.02 Delegation of Authority. The operation of the Premises shall be under the
exclusive supervision and control of Manager who, except as otherwise
specifically provided in this Agreement, shall be responsible for the proper and
efficient management and operation of the Premises in accordance with this
Agreement, the Leases, the Franchise Agreements, the Capital Improvement Budget
and the Annual Operating Budget. Subject to the terms of such agreements and
budgets, the Manager shall have discretion and control in all matters relating
to the management and operation of the Premises, including, without limitation,
charges for rooms and commercial space, the determination of credit policies
(including entering into agreements with credit card organizations), food and
beverage service and policies, employment policies, procurement of inventories,
supplies and services, promotion, advertising, publicity and marketing, and,
generally, all activities necessary for the operation of the Premises. Manager
shall also be responsible for the receipt, holding and disbursement of funds and
maintenance of bank accounts in compliance with the Cash Management Agreements,
if applicable.

4.03 Contracts, Equipment Leases and Other Agreements. Manager is hereby
authorized to grant concessions, lease commercial space and enter into any other
contract, equipment lease, agreement or arrangement pertaining to or otherwise
reasonably necessary for the normal operation of the Premises (such concession,
lease, equipment lease, contract, agreement or arrangement hereinafter being
referred to individually as a “Contract” and collectively as “Contracts”) on
behalf of Lessee, as may be necessary or advisable and reasonably prudent
business judgment in connection with the operation of the Premises and
consistent with the Annual Operating Budget, and subject to any restrictions
imposed by the

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

17



--------------------------------------------------------------------------------

Franchise Agreements, Leases or any Hotel Mortgage, and subject to the Lessee’s
prior written approval of: (i) any Contract which provides for a term exceeding
one (1) year (unless such Contract is thirty day cancellable without cost,
premium or penalty exceeding $25,000.00) or (ii) any tenant space lease, license
or concession concerning any portion of the public space in or on the Premises
for stores, office space, restaurant space, or lobby space. Lessee’s approval of
any Contract shall not be unreasonably withheld, delayed or conditioned. Unless
otherwise agreed, all Contracts for the Premises shall be entered into in
Lessee’s name. Manager shall make available to Lessee, its agents, and
employees, at the Premises during business hours, executed counterparts or
certified true copies of all Contracts it enters into pursuant to this
Section 4.03.

4.04 Alcoholic Beverage/Liquor Licensing Requirements. With respect to any
licenses and permits held by Lessee or any of its subsidiaries for the sale of
any liquor and alcoholic beverages at any of the Premises, Manager agrees, as
part of its management duties and services under this Agreement, to fully
cooperate with any applicable liquor and/or alcoholic beverage authority and to
assist Lessee with any documentation and other requests of such authority to the
extent necessary to comply with any licensing and/or permitting requirements
applicable to the Premises.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.01 Lessee Representations. Lessee, in order to induce Manager to enter into
this Agreement, hereby represents and warrants to Manager as follows:

5.01.1. The execution of this Agreement is permitted by the Articles of
Incorporation and Bylaws of Lessee and this Agreement has been duly authorized,
executed and delivered on behalf of Lessee and constitutes the legal, valid and
binding obligation of Lessee enforceable in accordance with the terms hereof;

5.01.2. There is no claim, litigation, proceeding or governmental investigation
pending, or, to the best knowledge and belief of Lessee, threatened, against or
relating to Lessee, the properties or businesses of Lessee or the transactions
contemplated by this Agreement which does, or may reasonably be expected to,
materially or adversely affect the ability of Lessee to enter into this
Agreement or to carry out its obligations hereunder, and, to the best knowledge
and belief of Lessee, there is no basis for any such claim, litigation,
proceeding or governmental investigation except as has been fully disclosed in
writing by Lessee to Manager;

5.01.3. Neither the consummation of the transactions contemplated by this
Agreement on the part of Lessee to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Lessee is a party or by which it is bound;

5.01.4. No approval of any third party (including any Landlord or the Holder of
any Hotel Mortgage in effect as of the date of this Agreement) is required for
Lessee’s execution, delivery and performance of this Agreement that has not been
obtained prior to the execution hereof;

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

18



--------------------------------------------------------------------------------

5.01.5. Lessee holds all required governmental approvals required (if
applicable) to be held by it to lease the Hotels; and

5.01.6. As of the date of this Agreement there are no defaults under any of the
Leases.

5.02 Manager Representations. Manager, in order to induce Lessee to enter into
this Agreement, hereby represents and warrants to Lessee as follows:

5.02.1. The execution of this Agreement is permitted by the limited partnership
agreement of Manager and this Agreement has been duly authorized, executed and
delivered on behalf of Manager and constitutes a legal, valid and binding
obligation of Manager enforceable in accordance with the terms hereof;

5.02.2. There is no claim, litigation, proceeding or governmental investigation
pending, or, to the best knowledge and belief of Manager, threatened, against or
relating to Manager, the properties or business of Manager or the transactions
contemplated by this Agreement which does, or may reasonably be expected to,
materially or adversely affect the ability of Manager to enter into this
Agreement or to carry out its obligations hereunder, and, to the best knowledge
and belief of Manager, there is no basis for any such claim, litigation,
proceeding or governmental investigation, except as has been fully disclosed in
writing by Manager to Lessee;

5.02.3. Neither the consummation of the transactions contemplated by this
Agreement on the part of Manager to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Manager is a party or by which it is bound;

5.02.4. No approval of any third party is required for Manager’s execution,
delivery and performance of this Agreement that has not been obtained prior to
the execution and delivery hereof;

5.02.5. Manager holds all required governmental approvals required to be held by
it to perform its obligations under this Agreement; and

5.02.6. Manager qualifies as an Eligible Independent Contractor, and during the
Term of this Agreement, agrees to continue to qualify as an Eligible Independent
Contractor.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

19



--------------------------------------------------------------------------------

ARTICLE VI

OPERATION

6.01 Name of Premises; Standard of Operation. During the Term of this Agreement,
the Premises shall be known and operated by Manager as hotels licensed with the
applicable Franchisor as noted on Exhibit C, with additional identification as
may be necessary to provide local identification, provided Manager and/or Lessee
have obtained and are successful in continuously maintaining the right to so
operate the Premises, which Manager agrees to use its reasonable best efforts to
do. Manager agrees to manage the Premises, for the account of Lessee, and so far
as is legally possible, in accordance with the Annual Operating Budget and
Applicable Standards subject to Force Majeure. In the event of termination of a
Franchise Agreement for one or more of the Premises, Manager shall operate such
Premises under such other franchise agreement, if any, as Lessee enters into or
obtains as franchisee. If the name of a Franchisor’s hotel system is changed,
Lessee shall have the right to change the name of the applicable Hotel to
conform thereto.

Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, Manager’s obligation with respect to operating and managing the Hotels
in accordance with any Hotel Mortgage, Ground Leases, the Leases and the CCRs
shall be limited to the extent (i) true and complete copies thereof have been
made available to Manager by Lessee reasonably sufficient in advance to allow
Manager to manage the Hotels in compliance with such documents, and (ii) the
provisions thereof and/or compliance with such provisions by Manager (a) are
applicable to the day-to-day management, maintenance and routine repair and
replacement of the Hotels, the FF&E or any portion thereof, (b) do not require
contribution of funds from Manager, (c) do not materially increase Manager’s
obligations hereunder or materially decrease Manager’s rights or benefits
hereunder, (d) do not limit or restrict, or attempt to limit or restrict any
corporate activity or transaction with respect to Manager or any Manager
Affiliate Entity or any other activity, transfer, transaction, property or other
matter involving Manager or the Manager Affiliate Entities other than at the
Site of the Hotels and (e) are otherwise within the scope of Manager’s duties
under this Agreement. Lessee acknowledges and agrees, without limiting the
foregoing, that any failure of (i) Lessee to comply with the provisions of any
Hotel Mortgage, Ground Leases, the Leases and the CCRs or Legal Requirements or
(ii) Manager to comply with the provisions of any such agreements or Legal
Requirements arising out of, in the case of both (i) and (ii), (A) the condition
of the Hotels, and/or the failure of the Hotels to comply with the provisions of
such agreements, prior to the Commencement Date, (B) construction activities at
the Hotels prior to the Commencement Date, (C) inherent limitations in the
design and/or construction of, location of the Hotels and/or parking at the
Hotels prior to the Commencement Date, (D) failure of Lessee to provide funds,
from operations or otherwise, sufficient to allow timely compliance with the
provisions of the Applicable Standards or the Leases, the Ground Leases, any
Hotel Mortgage and/or the CCRs through reasonable and customary business
practices, and/or (E) Lessee’s failure to approve any matter reasonably
requested by Manager in Manager’s good faith business judgment as necessary or
appropriate to achieve compliance with such items, shall not be deemed a breach
by Manager of its obligations under this Agreement. Manager and Lessee agree,
that Manager may from time to time, so long as Manager is in compliance with the
Franchise Agreements and Legal Requirements, provide collateral marketing
materials in the rooms of the Hotels which advertise other hotels or programs of
Manager or its Affiliates (including, through a dedicated television channel in
the rooms of the Hotels), at the sole cost and expense of Manager, provided such
other hotels or programs being marketed by Manager are not competing directly in
the same market with the Hotel where the marketing materials and information are
being placed by Manager.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

20



--------------------------------------------------------------------------------

6.02 Use of Premises. Manager shall use the Premises solely for the operation of
the Hotels in accordance with the Applicable Standards and for all activities in
connection therewith which are customary and usual to such an operation. Subject
to the terms of this Agreement, Manager shall comply with and abide by all
applicable Legal Requirements, and the requirements of any insurance companies
covering any of the risks against which the Premises are insured, any Hotel
Mortgage, the Ground Leases, the Leases, and the Franchise Agreements. If there
are insufficient funds in the Operating Account to make any expenditure required
to remedy non-compliance with such Legal Requirements or with the requirements
of any Hotel Mortgage, the Ground Leases, the Leases, or the Franchise
Agreements or applicable insurance, Manager shall promptly notify Lessee of such
non-compliance and estimated cost of curing such non-compliance. If Lessee fails
to make funds available for the expenditure so requested by Manager within
thirty (30) days, Lessee agrees to indemnify and hold Manager harmless from and
against any and all costs, expenses and other liabilities incurred by Manager
resulting from such non-compliance (which such indemnity shall survive any
termination of this Agreement). In no event shall Manager be required to make
available or distribute, as applicable, sexually explicit materials or items of
any kind, whether through retail stores or gift shops located at the Hotels or
through “pay for view” programming in the guest rooms of the Hotels.

6.03 Group Services. Manager may cause to be furnished to the Premises certain
services (“Group Services”) which are furnished generally on a central or
regional basis to other hotels managed by Manager or any Manager Affiliate
Entity and which benefit each hotel managed by Manager including, by way of
example and not by way of limitation, (i) marketing, advertising and promotion;
(ii) centralized accounting payroll processing, ADP management, management and
administration of accounts payable, accounts receivable and cash management
accounting and MIS support services; (iii) the preparation and maintenance of
the general ledger and journal entries, internal audit, budgeting and financial
statement preparation, (iv) recruiting, training, career development and
relocation in accordance with Manager’s or any Manager Affiliate Entities’
relocation plan; (v) employee benefits administration; (vi) engineering and risk
management; (vii) information technology; (viii) legal support (such as license
and permit coordination, filing and completion, standardized contracts,
negotiation and preparation, and similar legal services benefiting the Hotels);
(ix) purchasing arising out of ordinary hotel operations not otherwise
contemplated in Section 8.02G hereof; (x) internal audit services;
(xi) reservation systems; and (xii) such other additional services as are or may
be, from time to time, furnished for the benefit of Manager’s or any Manager
Affiliate Entities’ hotels or in substitution for services now performed at
Manager’s individual hotels which may be more efficiently performed on a group
basis. Manager shall assure that the costs and expenses incurred in providing
Group Services to the Premises shall have been allocated to the Premises on a
pro-rata basis consistent with the method of allocation to all of Manager’s (and
any Manager Affiliate Entities’) hotels receiving the same services, shall be
incurred at a cost consistent with the Annual Operating Budget and shall
constitute Deductions. All Group Services provided by

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

21



--------------------------------------------------------------------------------

Manager shall be at the actual costs (without mark up for fee or profit to
Manager or any Manager Affiliate Entity, but including salary and employee
benefit costs and costs of equipment used in performing such services and
overhead costs) of Group Services for the benefit of all of Manager’s hotels
receiving the same services, and shall be of a quality comparable to which
Manager could obtain from other providers for similar services.

6.04 Right to Inspect. Lessee, the beneficial owners of Lessee, the Landlords
(to the extent permitted under such Leases), any Holder under any Hotel Mortgage
(to the extent permitted under such Hotel Mortgage), and their respective
agents, shall have access to the Premises at any and all reasonable times for
any purpose. Manager will be available to consult with and advise such parties,
at their reasonable request, concerning all policies and procedures affecting
all phases of the conduct of business at the Hotels.

ARTICLE VII

WORKING CAPITAL AND INVENTORIES

7.01 Working Capital and Inventories. The Lessee shall cause funds to be
deposited in one or more operating accounts established by Manager, in amounts
sufficient to operate the Premises in accordance with the Annual Operating
Budget, including the establishment and maintenance of positive Working Capital
and Inventories as reasonably determined by Manager. All Working Capital and
Inventories are and shall remain the property of Lessee. In the event Lessee
fails to advance funds which are necessary in order to maintain positive Working
Capital and Inventories at reasonable levels for any of the Hotels, Manager
shall have the right to elect to terminate this Agreement upon sixty (60) days’
prior written notice to Lessee with respect to the affected applicable Hotel.
During such sixty (60) day period, Lessee and Manager shall use reasonable
efforts to resolve the dispute over such Working Capital and Inventory
requirements. If such dispute is not resolved, then this Agreement shall
terminate with respect to the affected applicable Hotel on the sixtieth
(60th) day following Manager’s delivery of written notice of termination as
provided above. If such dispute is resolved, then the notice will be deemed
rescinded and this Agreement shall not be terminated pursuant to the notice with
respect to the affected applicable Hotel. Further, if Manager should so
terminate this Agreement with respect to the affected applicable Hotel and if
Manager in good faith incurs expenditures, or otherwise accrues liabilities in
accordance with the Annual Operating Budget and variances allowed herein, in
each case, prior to the date of termination, Lessee agrees to promptly indemnify
and hold Manager harmless from and against (i) any and all liabilities, costs
and expenses properly incurred by Manager in connection with the operations of
the applicable Hotel through the date of Termination of this Agreement with
respect to such Hotel, and (ii) any and all liabilities, costs and expenses
properly incurred by Manager as a result of Lessee’s failure to perform any
obligation or pay any liability arising under any service, maintenance,
franchise or other agreements, employment relationships (other than Excluded
Employee Claims), leases or contracts pertaining to the applicable Hotel after
Termination of this Agreement with respect to such Hotel. Lessee acknowledges
that liabilities arising in connection with the operation and management of the
applicable Hotel including, without limitation, all Deductions, incurred in
accordance with the terms of this Agreement, are and shall remain the
obligations of Lessee, and Manager shall have no liability therefor unless
otherwise expressly provided herein. In the event of a Termination by Manager
pursuant to this Section 7.01, Manager shall be entitled to a termination fee as
liquidated damages but not as a penalty, as set forth in connection with a
termination for convenience as described in Section 2.03(c) and subject to
Section 2.03(d) above.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

22



--------------------------------------------------------------------------------

7.02 Fixed Asset Supplies. Lessee shall provide the funds necessary to supply
the Premises initially with Fixed Asset Supplies as reasonably determined by
Manager consistent with the cost budgeted therefor in the Annual Operating
Budget and otherwise consistent with the intent of the parties that the level of
such supplies will be adequate for the proper and efficient operation of the
Premises at the Applicable Standards. Fixed Asset Supplies shall remain the
property of Lessee.

ARTICLE VIII

MAINTENANCE, REPLACEMENT AND CHANGES

8.01 Routine and Non-Routine Repairs and Maintenance. Manager, at the expense of
Lessee, shall maintain the Premises in good repair and condition as is required
by the Applicable Standards. Manager, on behalf of Lessee, shall make or cause
to be made such routine maintenance, repairs and minor alterations as Manager
from time to time deems reasonably necessary for such purposes, the cost of
which: (i) can be expensed under GAAP, (ii) shall be paid from Gross Revenues,
and treated as a Deduction, and (iii) are consistent with the Annual Operating
Budget. In addition, Lessee shall make or cause to be made such non-routine
repairs and maintenance, either to the Premises’ building or its fixtures,
furniture, furnishings and equipment (“FF&E”), pursuant to the Capital
Improvement Budget approved by Lessee and Landlord, the cost of which shall be
paid for in the manner described in Section 8.02. Manager and Lessee shall use
their respective best efforts to prevent any liens from being filed against the
Premises which arise from any maintenance, changes, repairs, alterations,
improvements, renewals or replacements in or to the Premises. Lessee and Manager
shall cooperate fully in obtaining the release of any such liens. If the lien
arises as a result of the fault of either party, then the party at fault shall
bear the cost of obtaining the lien release. All changes, repairs, alterations,
improvements, renewals or replacements made pursuant to this Article VIII shall
be the property of the Lessee.

8.02 Capital Improvement Reserve.

 

  A. Manager shall establish (on behalf of Landlord), in respect of each Fiscal
Year during the term of this Agreement, a reserve account on each Hotel’s books
of account (“Capital Improvement Reserve”) to cover the cost of:

 

  1. Replacements and renewals to the Premises’ FF&E; and

 

  2. Certain non-routine repairs and maintenance to the Hotel’s building(s)
which are normally capitalized under GAAP such as, but not limited to, exterior
and interior repainting, resurfacing, building walls, floors, roofs and parking
areas, and replacing folding walls and the like, and major repairs, alterations,
improvements, renewals or replacement to the Hotel’s building structure or to
its mechanical, electrical, heating, ventilating, air conditioning, plumbing or
vertical transportation systems.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

23



--------------------------------------------------------------------------------

  B. For each Fiscal Year, the Capital Improvement Reserve shall be an amount
equal to four percent (4%) of the Hotel’s Gross Revenues for the applicable year
(or greater if required by any Landlord, Holder or Franchisor), or in such other
amount as agreed to by Landlord, Lessee and Manager.

Payments of the percentage amounts specified above shall be made on an interim
accounting basis as specified in Section 11.02 hereof. Calculations and payments
from the Capital Improvement Reserve made with respect to each Accounting Period
shall be accounted for cumulatively for each Fiscal Year. After the close of
each Fiscal Year, any adjustments required by the Fiscal Year accounting shall
be made by Manager. Any proceeds from the sale of the Premises’ FF&E no longer
necessary to the operations of the Premises shall also be credited to the
Capital Improvement Reserve. All payments from the Capital Improvement Reserve
shall be reserved and paid from Gross Revenues. Such payments and sale proceeds
shall be placed in an escrow account or accounts consistent with the
requirements of the Cash Management Agreements, if any. Any interest earned in
said account attributable to funds deposited pursuant to this Agreement shall be
added to such Capital Improvement Reserve, thereby reducing the amount required
to be placed in the account from Gross Revenues.

 

  C. Manager shall, in accordance with and subject to the Capital Improvement
Budget described in Section 8.02E, from time to time make such substitutions and
replacements of or renewals to FF&E and non-routine repairs and maintenance as
described in Section 8.01 as it deems necessary to maintain the Hotels as
required by this Agreement. Except as hereinafter provided, no expenditures will
be made except as otherwise provided in the Capital Improvement Budget without
the approval of Lessee and Landlord, and provided further, however, that if any
such expenditures which are required by reason of any (i) emergency, or
(ii) applicable Legal Requirements, or (iii) the terms of the Franchise
Agreement, or (iv) are otherwise required for the continued safe and orderly
operation of the Hotels, Manager shall immediately give Lessee and Landlord
notice thereof and shall be authorized to take appropriate remedial action
without such approval whenever there is a clear and present danger to life, limb
or property of the Hotels or its guests or employees. The cost of all such
changes, repairs, alterations, improvements, renewals, or replacements will be
paid for first from the Capital Improvement Reserve or other monies advanced by
Lessee from funds received or owned by Landlord. At the end of each Fiscal Year
any amount remaining in the Capital Improvement Reserve in excess of the amounts
unspent but contemplated to be spent pursuant to the Capital Improvement Budget
for such Fiscal Year or as otherwise approved by Lessee and Landlord may be
withdrawn by the Lessee on behalf of Landlord.

 

  D. All changes, repairs, alterations, improvements, renewals or replacements
made pursuant to this Article VIII shall be the property of Landlord.

 

  E. Manager shall prepare a budget (“Capital Improvement Budget”) of the
expenditures necessary for replacement of FF&E and building repairs of the

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

24



--------------------------------------------------------------------------------

nature contemplated by Section 8.01 during the ensuing Fiscal Year and shall
provide such Capital Improvement Budget to Lessee and Landlord for approval at
the same time Manager submits the Annual Operating Budget. The Capital
Improvement Budget shall not be deemed accepted by Lessee and Landlord in the
absence of their respective express written approval. Not later than thirty
(30) days after receipt by Lessee and Landlord of a proposed Capital Improvement
Budget (or such longer period as Lessee and Landlord may reasonably request on
Notice to the Manager), Lessee and/or Landlord may deliver a Notice (a “CIB
Objection Notice”) to the Manager stating that Lessee and/or Landlord objects to
any information contained in or omitted from such proposed Capital Improvement
Budget and setting forth the nature of such objections with reasonable
specificity. Failure of Lessee and/or Landlord to deliver a CIB Objection Notice
shall be deemed rejection of the Manager’s proposed Capital Improvement Budget
in its entirety. Upon receipt of any CIB Objection Notice, the Manager shall,
after consultation with Lessee and Landlord, modify the proposed Capital
Improvement Budget, taking into account Lessee’s and/or Landlord’s objections,
and shall resubmit the same to Lessee and Landlord for Lessee’s approval within
fifteen (15) days thereafter, and Lessee and/or Landlord may deliver further CIB
Objection Notices (if any) within fifteen (15) days thereafter (in which event,
the re-submission and review process described above in this sentence shall
continue until the proposed Capital Improvement Budget in question is accepted
and consented to by Lessee and Landlord). Notwithstanding anything to the
contrary set forth herein, Lessee and Landlord shall have the right at any time
subsequent to the acceptance and consent with respect to any Capital Improvement
Budget, on Notice to the Manager, to revise, with the reasonable approval of
Manager, such Capital Improvement Budget or to request that the Manager prepare
for Lessee’s and/or Landlord’s approval a revised Capital Improvement Budget,
taking into account such circumstances as Lessee and Landlord deem appropriate;
provided, however, that the revision of a Capital Improvement Budget shall not
be deemed a revocation of the Manager’s authority with respect to such actions
as the Manager may have already taken prior to receipt of such revision notice
in implementing a previously approved budget or plan. Manager shall have the
right and discretion to expend funds from the Capital Improvement Reserve for
replacements and renewals of FF&E in the Hotels’ interior public areas and guest
rooms and routine maintenance, repairs and minor alterations during the Fiscal
Year in question (but not for any other capital expenditures) in accordance with
the provisions of the Capital Improvement Budget.

 

  F. It is the intent of Manager and Lessee to maintain the Premises in
conformance with the Applicable Standards. Accordingly, as the Hotels age, if
the Capital Improvement Reserve established pursuant to the terms hereof is
insufficient to meet such standards, and if the Capital Improvement Budget
prepared in good faith by Manager and approved by Lessee and Landlord exceeds
the available and anticipated funds in the Capital Improvement Reserve, Lessee,
Landlord and Manager will consider the matter and Lessee and Landlord may elect
to:

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

25



--------------------------------------------------------------------------------

  1. increase the annual reserve provision to provide the additional funds
required; or

 

  2. obtain financing for the additional funds required.

 

  G. In consideration of the Project Management Fee (as defined below), Manager
shall be responsible for managing, coordinating, planning and executing the
Capital Improvement Budget and all major repositionings of the Hotels. In
addition, Manager shall be paid additional fees at current market rates
(determined with reference to other third party providers of such services who
are not discounting such fees as result of fees generated from other services)
(collectively, the “Market Service Fees”), subject to the Approval Requirement
(defined in subparagraph 8.02(I) below), for the following services (the
“Project Related Services”) to be provided in accordance with the Applicable
Standards (with the understanding that Manager may subcontract for any or all of
the following Project Related Services):

 

  1. Construction Management — Manager shall, on major renovation tasks which
involve the selection and engagement of a general contractor, coordinate the
selection process with Lessee and/or Landlord, shall assist in the negotiation
of construction contracts, manage such construction contracts and related
issues, and shall engage separate contractors and subcontractors for specific
tasks outside the scope of the general contractor.

 

  2. Interior Design — With respect to any interior design elements involved in
the implementation of the Capital Improvement Budget, Manager shall be
responsible for overseeing the development of conceptual plans (consistent with
Lessee’s and Landlord’s objectives), shall arrange for preparation of
specifications, coordinate and make all fabric, flooring, furniture and wall
treatment selections (both colors and finishes), coordinate reselections and
document all selections in specification books as required under the terms of
the Franchise Agreement and coordinate all related franchise approvals, and will
manage the applicable Franchisor process on approval of all selections relating
to initial and final selections.

 

  3. Architectural — Manager shall, if applicable, make recommendations of
engagement of architects, negotiate architectural agreements on behalf of Lessee
and Landlord (with Lessee’s and Landlord’s approval), manage all architects
applicable to the implementation of the Capital Improvement Budget, oversee all
conceptual designs and sketches, review all necessary plans, drawings, shop
drawings and other matters necessary for the proper implementation of the
Capital Improvement Budget, and coordinate and manage all approvals necessary
for the implementation of the Capital Improvement Budget such as Franchisor
approvals, governmental approvals and Holder approvals.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

26



--------------------------------------------------------------------------------

  4. FF&E Purchasing — Manager shall be responsible for the evaluation of all
specifications and negotiations of all prices associated with the purchasing of
FF&E, shall manage and issue all purchase orders and place orders necessary for
the proper and timely delivery of all FF&E.

 

  5. FF&E Expediting/Freight Management — Manager shall be responsible for the
expediting of all FF&E contemplated in an applicable Capital Improvement Budget
including managing the freight selection and shipping process in a cost
effective manner.

 

  6. FF&E Warehousing — Manager shall be responsible, if applicable, for the
management and coordination of all warehousing of goods delivered at the job
site, inspection of materials delivered, and the filing of all claims associated
with the delivery of defective or damaged goods.

 

  7. FF&E Installation and Supervision — Manager shall be responsible for the
management and oversight of the installation of all FF&E in compliance with
specifications and Franchisor standards as required to implement the Capital
Improvement Budget.

Manager shall be paid a project management fee (herein, the “Project Management
Fee”) equal to four percent (4%) of the total project costs associated with the
implementation of the Capital Improvement Budget (both hard and soft) payable
monthly in arrears based upon the prior calendar month’s total expenditures
under the Capital Improvement Budget until such time that the Capital
Improvement Budget and/or renovation project involves the expenditure of an
amount in excess of five percent (5%) of Gross Revenues of the applicable Hotel,
whereupon the Project Management Fee shall be reduced to three percent (3%) of
the total project costs in excess of the five percent (5%) of Gross Revenue
threshold. The Project Management Fee shall be accounted for and documented and
consistent with the requirements of Section 11.02 herein. Any onsite or
dedicated personnel required for the direct supervision of the implementation of
a Capital Improvement Budget or other renovation project will be a direct cost
to, and shall be reimbursed by, the Landlord.

 

  H. Except as otherwise provided herein, in no event shall Manager realize any
kick backs, rebates, cash incentives, administration fees, concessions, profit
participations, investment rights or similar payments or economic consideration
from or in, as applicable, vendors or suppliers of goods or services. Manager
agrees that any such amounts or benefits derived shall be held in trust for the
benefit of Lessee or Landlord (as applicable).

 

  I. Any Market Service Fees for the Project Related Services shall be, once
approved, reflected in the Capital Improvements Budget (such Market Service Fees
subject to any adjustments necessary for then existing market conditions) shall
be submitted for approval to Lessee and Landlord with the applicable Capital
Improvement Budget, and shall be deemed approved by the Lessee and

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

27



--------------------------------------------------------------------------------

Landlord unless a majority of the Independent Directors of AHT affirmatively
vote that such Market Service Fees are not market (determined by reference to
fees charged by third party providers who are not hotel managers or who are not
discounting such fees as result of fees generated from other services) (herein
called the “Approval Requirement”). In the event that the majority of the
Independent Directors of AHT affirmatively votes that the Market Service Fees
proposed by Manager are not market, the Lessee and Manager agree to engage a
consultant reasonably satisfactory to both Lessee and Manager to provide then
current market information with respect to the proposed Market Service Fees and
a written recommendation as to whether such fees are market or not. If the
consultant’s recommendation provides that such Market Service Fees as proposed
by Manager are market, then the Landlord agrees to pay any consultant fees
incurred by such consultant in making the recommendation. If the consultant’s
recommendation does not support the Market Service Fees as proposed by Manager,
then Manager agrees to pay the consultant’s fees incurred in connection with the
recommendation and agrees to either re-submit Manager’s proposed Market Service
Fees consistent with the market research and recommendation of the consultant
for approval to Lessee and Landlord, or elect by Notice to Lessee and Landlord
that Manager will not provide the Project Related Services.

ARTICLE IX

EMPLOYEES

9.01 Employee Hiring. Manager will hire, train, promote, supervise, direct the
work of and discharge all personnel working on the Premises. Manager shall be
the sole judge of the fitness and qualification of such personnel and is vested
with absolute discretion in the hiring, discharging, supervision, and direction
of such personnel during the course of their employment and in the operation of
the Premises.

9.02 Costs; Benefit Plans. Manager shall fix the employees’ terms of
compensation and establish and maintain all policies relating to employment, so
long as they are reasonable and in accordance with the Applicable Standards and
the Annual Operating Budget. Without limiting the foregoing, Manager may,
consistent with the applicable budgets, enroll the employees of the Hotels in
pension, medical and health, life insurance, and similar employee benefit plans
(“Benefit Plans”) substantially similar to plans reasonably necessary to attract
and retain employees and generally remain competitive. The Benefit Plans may be
joint plans for the benefit of employees at more than one hotel owned, leased or
managed by Manager or Manager Affiliate Entities. Employer contributions to such
plans (including any withdrawal liability incurred upon Termination of this
Agreement) and reasonable administrative fees (but without further markup by
Manager), which Manager may expend in connection therewith, shall be the
responsibility of Lessee and shall be a Deduction. The administrative expenses
of any joint plans will be equitably apportioned by Manager among properties
covered by such plan.

9.03 Manager’s Employees. It is expressly understood and agreed that all such
personnel employed at the Hotels, including the Manager’s acting General
Managers for each of the Hotels, will be the employees of Manager for all
purposes including, without limitation,

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

28



--------------------------------------------------------------------------------

federal, state and local tax and reporting purposes, but the expense incurred in
connection therewith will be a Deduction and for Lessee’s account. A General
Manager’s compensation may be allocated to other Hotels on a fair and equitable
basis if the General Manager oversees and supervises other Hotel operations.
Manager shall use such care when hiring any employees as may be common to the
hospitality business and consistent with the Manager’s standards of operation.
Lessee acknowledges and agrees that Manager, as the employer of all of the
Hotels’ employees, shall be entitled to all federal, state and/or local tax
credits or benefits allowed to employers relating to the Hotels’ employees
including, without limitation, the Work Opportunity Tax Credit, the Targeted
Jobs Tax Credit, and similar tax credits (provided that Manager shall pay all
incremental fees, if applicable, to qualify for such tax credits). Manager, in
accordance with the Annual Operating Budget, may draw down from Gross Revenues
all costs and expenses, of whatever nature, incurred in connection with such
employees, including, but not limited to, wages, salaries, on-site staff,
bonuses, commissions, fringe benefits, employee benefits, recruitment costs,
workmen’s compensation and unemployment insurance premiums, payroll taxes,
vacation and sick leave (collectively, “Employee Costs and Expenses”).

9.04 Special Projects — Corporate Employees. The costs, fees, compensation and
other expenses of any persons engaged by Manager to perform duties of a special
nature, directly related to the operation of the Premises, including, but not
limited to, in-house or outside counsel, accountants, bookkeepers, auditors,
employment search firms, marketing and sales firms, and similar firms of
personnel, shall be operating expenses, payable from and consistent with the
Annual Operating Budget and not the responsibility of the Manager. The costs,
fees, compensation and other expenses of those personnel of Manager assigned to
special projects for the Hotels shall also be operating expenses payable by the
Lessee and not the responsibility of Manager. The daily per diem rate for those
personnel shall be based upon the actual costs of Manager in providing its
personnel for such special services or projects, without mark-up for fee or
profit but including salary and employee benefit costs and costs of equipment
used in performing such services, overhead costs, travel costs and long distance
telephone. Such special services shall include, but not be limited to, those
matters which are not included within the scope of the duties to be performed by
Manager hereunder and, if not provided by Lessee, would involve the Lessee’s
engagement of a third party to perform such services; for example, special sales
or marketing programs, market reviews, assistance in opening new food and
beverage facilities, legal services, accounting services, tax services,
insurance services, data processing, engineering personnel, and similar
services.

9.05 Termination. At Termination, subject to Section 2.01 above, Lessee shall
reimburse Manager for costs and expenses incurred by Manager which arise out of
either the transfer or termination of Manager’s employees at the Hotels, such as
reasonable transfer costs, compensation in lieu of vacation and sick leave,
severance pay (including a reasonable allowance for severance pay for Executive
Employees of the Hotels, the amount of such allowance not to exceed an amount
equal to Manager’s then current severance benefits for such terminated Executive
Employees, unless Lessee otherwise approves), unemployment compensation,
employer liability pursuant to the Consolidated Omnibus Budget Reconciliation
Act (COBRA liability) and the Worker Adjustment and Retraining Notification Act
(WARN Act) and other employment liability costs arising out of the termination
of the employment of the Manager’s employees at the Premises (herein
collectively called “Employee Related Termination Costs”).

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

29



--------------------------------------------------------------------------------

This reimbursement obligation shall not apply to any corporate personnel of
Manager assigned to the Hotels for special projects or who perform functions for
Manager at the corporate level. In order to be reimbursable hereunder, any
Employee Related Termination Costs must be pursuant to policies of Manager which
shall be consistent with those of other managers managing similar hotels in
similar markets and geographical locations and which shall be subject to review
and reasonable approval of Lessee from time to time upon Notice from Lessee and
which review and approval shall occur no more than one time during each Fiscal
Year during the term of this Agreement.

At Termination, an escrow fund shall be established from Gross Revenues (or, if
Gross Revenues are not sufficient, with funds provided by Lessee) to reimburse
Manager for all reimbursable Employee Related Termination Costs.

9.06 Employee Use of Hotel. Manager, in its discretion, may (i) provide lodging
for Manager’s Executive Employees and corporate staff visiting the Hotels in
connection with the performance of Manager’s services hereunder and allow them
the use of the facilities of the Hotels, and (ii) provide the management of the
Hotels with temporary living quarters within the Hotels and the use of all
facilities of the Hotels, in either case at a discounted price or without
charge, as the case may be. Manager shall, on a space available basis, provide
lodging at the Hotels for Lessee’s employees, officers and directors visiting
the Hotels and allow them the use of all facilities of the Hotels in either case
without charge, except for recreational facilities for which a charge will
apply.

9.07 Non-Solicitation. During the term of this Agreement and for a period of two
(2) years thereafter, unless an Event of Default by Manager exists under this
Agreement beyond applicable grace or cure periods, or the Agreement has been
terminated as a result of an uncured Event of Default by Manager, Lessee agrees
that it (and its Affiliates) will not, without the prior written consent of
Manager, either directly or indirectly, alone or in conjunction with any other
person or entity, (i) solicit or attempt to solicit any general manager (each a
“General Manager” and, collectively, “General Managers”) of the Hotels or any
other hotels managed by Manager or any of Manager’s Executive Employees
(collectively, the General Manager and Executive Employees are herein called the
“Key Employees”) to terminate, alter or lessen Key Employees’ employment or
affiliation with Manager or to violate the terms of any agreement or
understanding between any such Key Employee and Manager, as the case may be, or
(ii) employ, retain, or contract with any Key Employee.

ARTICLE X

BUDGET, STANDARDS AND CONTRACTS

10.01 Annual Operating Budget. Not less than forty-five (45) days prior to the
beginning of each Fiscal Year, Manager shall submit to Lessee for each of the
Hotels, a budget (the “Annual Operating Budget”) setting forth in detail an
estimated profit and loss statement for the next twelve (12) Accounting Periods,
or for the balance of the Fiscal Year in the event of a partial first Fiscal
Year, including a schedule of hotel room rentals and other rentals and a
marketing and business plan for each of the Hotels, such budget to be
substantially in the format of Exhibit “D” attached hereto.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

30



--------------------------------------------------------------------------------

10.02 Budget Approval. The Annual Operating Budget submitted to Lessee by
Manager shall be subject to the approval of Lessee (such approval not to be
unreasonably withheld). The Annual Operating Budget shall not be deemed accepted
by Lessee in the absence of its express written approval. Not later than thirty
(30) days after receipt by Lessee of a proposed Annual Operating Budget (or such
longer period as Lessee may reasonably request on Notice to Manager), Lessee may
deliver an AOB Objection Notice with reasonable detail to the Manager stating
that Lessee objects to any information contained in or omitted from such
proposed Annual Operating Budget and setting forth the nature of such objections
with reasonable specificity. Failure of Lessee to deliver an AOB Objection
Notice shall be deemed rejection of the Manager’s proposed Annual Operating
Budget in its entirety. Upon receipt of any AOB Objection Notice, the Manager
shall, after consultation with Lessee, modify the proposed Annual Operating
Budget, taking into account Lessee’s objections, and shall resubmit the same to
Lessee for Lessee’s approval within fifteen (15) days thereafter, and Lessee may
deliver further AOB Objection Notices (if any) within fifteen (15) days
thereafter (in which event, the re-submission and review process described above
in this sentence shall continue until the proposed Annual Operating Budget in
question is accepted and consented to by Lessee). Notwithstanding anything to
the contrary set forth herein, Lessee shall have the right at any time
subsequent to the acceptance and consent with respect to any Annual Operating
Budget, on Notice to the Manager, to revise such Annual Operating Budget or to
request that the Manager prepare for Lessee’s approval a revised Annual
Operating Budget (with the approval of Manager, such approval not to be
unreasonably withheld), taking into account such circumstances as Lessee deems
appropriate; provided, however, that the revision of an Annual Operating Budget
shall not be deemed a revocation of the Manager’s authority with respect to such
actions as the Manager may have already taken prior to receipt of such revision
notice in implementing a previously approved budget or plan. Lessee and Manager
acknowledge and agree that the Annual Operating Budgets are merely forecasts of
operating revenues and expenses for an ensuing year and shall be revised, by
agreement of Lessee and Manager, from time to time as business and operating
conditions shall demand. However, Manager shall use its reasonable best efforts
to operate the Premises in accordance with the Annual Operating Budget. The
failure of any of the Hotels to perform in accordance with such Annual Operating
Budget shall not constitute a default by Manager of this Agreement, however, the
Lessee has a right to terminate this Agreement with respect to a Subject Hotel
if such Subject Hotel fails to satisfy the Performance Test as set forth in
Section 2.03(c) above.

10.03 Operation Pending Approval. If the Annual Operating Budget (or any
component thereof) has not yet been approved by Lessee prior to any applicable
Fiscal Year, then, until approval of such Annual Operating Budget (or such
component) by Lessee, Manager shall operate the Hotels substantially in
accordance with the prior year’s Annual Operating Budget except for (a) those
components of the Annual Operating Budget for the applicable Fiscal Year
approved by Lessee, (b) the Necessary Expenses which shall be paid as required,
(c) the Emergency Expenses which shall be paid as required, and (d) those
expenses that vary in correlation with Gross Revenues and/or occupancy in the
aggregate.

10.04 Budget Meetings. At each budget meeting and at any additional meetings
during a Fiscal Year reasonably called by Lessee or Manager, Manager shall
consult with Lessee on matters of policy concerning management, sales, room
rates, wage scales, personnel, general overall operating procedures, economics
and operation and other matters affecting the operation of the Hotels.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

31



--------------------------------------------------------------------------------

ARTICLE XI

OPERATING DISTRIBUTIONS

11.01 Management Fee. As consideration for the services to be rendered by
Manager pursuant to this Agreement as manager and operator of the Premises,
Manager shall be paid the following Base Management Fee and Incentive Management
Fee (as such terms are hereinafter defined), collectively called the “Management
Fee”, for each of the Hotels on a property by property basis as follows:

 

  A. Base Management Fee. The base management fee (“Base Management Fee”) shall
be equal to the greater of (i) $10,000 (to be increased annually based on any
increases in CPI over the preceding annual period), or (ii) three percent
(3%) of the Gross Revenues for each Accounting Period, to be paid monthly in
arrears. If this Agreement shall commence or expire on other than the first and
last day of a calendar month, respectively, the Base Management Fee shall be
apportioned based on the actual number of days of service in the month.

 

  B. Incentive Fee. The incentive fee (the “Incentive Fee”) shall be equal to
the lesser of (i) one percent (1%) of Gross Revenues for each Fiscal Year and
(ii) the amount by which the actual Gross Operating Profit exceeds the Budgeted
GOP determined on a property by property basis (“GOP Test”). The Incentive Fee
shall be payable annually in arrears within ninety (90) days after the end of
each Fiscal Year; provided, however, if based on actual operations and revised
forecasts from time to time, it is reasonably anticipated that the Incentive Fee
is reasonably expected to be earned for such Fiscal Year, Lessee shall
reasonably consider payment of the Incentive Fee, pro-rata on a quarterly basis,
within twenty (20) days following the end of each calendar quarter, subject to
final adjustment within ninety (90) days following the end of the Fiscal Year.

11.02 Accounting and Interim Payment.

 

  A. Manager shall submit monthly, pursuant to Section 15.02, an interim
accounting to Lessee showing Gross Revenues, Deductions, Gross Operating Profit
and Net Operating Income before Debt Service.

 

  B. Calculations and payments of the Base Management Fee made with respect to
each Accounting Period shall be made on an interim accounting basis and shall be
accounted for cumulatively for each Fiscal Year. After the end of each Fiscal
Year, Manager shall submit to Lessee an accounting for such Fiscal Year,
consistent with Section 15.03, which accounting shall be controlling over the
interim accountings. Any adjustments required by the Fiscal Year accounting
shall be made promptly by the parties.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

32



--------------------------------------------------------------------------------

  C. The Incentive Fee shall only be calculated and earned based upon the Gross
Operating Profit achieving the required GOP Test for any given Fiscal Year or a
portion thereof if the period of calculation cannot include the full period from
January 1 to December 31.

 

  D. If Lessee raises no objection for any reason (excluding fraud) within one
(1) year from the receipt of annual accounting statements as provided herein (or
for fraud within any applicable statute of limitations period, and if no statute
of limitations period exists, then in no event to exceed four (4) years from
receipt of annual accounting statements as provided herein), such accounting
shall be deemed to have been accepted by Lessee as true and correct, and Lessee
shall have no further right to question its accuracy. Manager will provide
Lessee profit and loss statements for the current period and year-to-date,
including actual, budget and last year comparisons, as required by
Section 15.03.

ARTICLE XII

INSURANCE

12.01 Insurance. Manager shall coordinate with Lessee, at all times during any
period of development, construction, renovation, furnishing and equipping of the
Premises, the procurement and maintenance in amount and scope as available and
market for the hotel lodging industry for hotels of similar type and in similar
markets and geographical locations as the Hotels, public liability and indemnity
and property insurance with minimum limits of liability as required by Lessee,
the Landlords, any Holder, or Franchisors, if applicable, to protect Lessee,
Landlord, Manager, any Holder, and any Franchisor, if applicable, against loss
or damage arising in connection with the development, construction, renovation,
furnishing and equipping of the Premises (and pre-opening activities, if
applicable), including, without limitation, the following:

12.01.1. Extended Coverage, Boiler, Business Interruption and Liability
Insurance.

(a) Building insurance on the “Special Form” (formerly “All Risk” form)
(including earthquake and flood in reasonable amounts as determined by Lessee)
in an amount not less than 100% of the then “full replacement cost” thereof (as
defined below) or such other amount which is acceptable to Lessee, and personal
property insurance on the “Special Form” in the full amount of the replacement
cost thereof;

(b) Insurance for loss or damage (direct and indirect) from steam boilers,
pressure vessels or similar apparatus, now or hereafter installed in the Hotels,
in the minimum amount of $5,000,000 or in such greater amounts as are then
customary or as may be reasonably requested by Lessee from time to time;

(c) Loss of income insurance on the “Special Form”, in the amount of one year of
the sum of Base Rent plus Percentage Rent (as such terms are defined in and as
determined pursuant to the Leases) for the benefit of Landlords, and business
interruption insurance on the “Special Form” in the amount of one year of Gross
Operating Profit, for the benefit of Lessee. All loss of income insurance
proceeds shall be part of Gross Revenues;

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

33



--------------------------------------------------------------------------------

(d) Commercial general liability insurance, with amounts not less than
$1,000,000 combined single limit for each occurrence and $2,000,000.00 for the
aggregate of all occurrences within each policy year, as well as excess
liability (umbrella) insurance with limited of at least $35,000,000 per
occurrence, covering each of the following: bodily injury, death, or property
damage liability per occurrence, personal and advertising injury, general
aggregate, products and completed operations, and “all risk legal liability”
(including liquor law or “dram shop” liability if liquor or alcoholic beverages
are served at the Hotels);

(e) Automobile insurance on vehicles operating in conjunction with the Hotels
with limits of liability of at least $1,000,000.00 combined, single limit
coverage; and

(f) Insurance covering such other hazards and in such amounts as may be
customary for comparable properties in the area of the Hotels and is available
from insurance companies, insurance pools or other appropriate companies
authorized to do business in the State where the Hotels are located at rates
which are economically practicable in relation to the risks covered as may be
reasonably requested by Lessee and otherwise consistent with the costs allocated
therefor in the Annual Operating Budget.

12.01.2. Operational Insurance.

(a) Workers’ compensation and employer’s liability insurance as may be required
under Legal Requirements and as Manager may deem reasonably prudent covering all
of Manager’s employees at the Premises, with such deductible limits or
self-insured retentions as may be reasonably established from time to time by
Manager;

(b) Fidelity bonds, with limits and deductibles as may be reasonably requested
by Lessee, covering Manager’s employees in job classifications normally bonded
under prudent hotel management practices in the United States or otherwise
required by law; and

(c) Such other insurance in amounts as Manager in its reasonable judgment deems
advisable for its protection against claims, liabilities and losses arising out
of or connected with its performance under this Agreement, and otherwise
consistent with the costs allocated therefor in the Annual Operating Budget.

12.02 Replacement Cost. The term “full replacement cost” as used herein shall
mean the actual replacement cost of the Hotels requiring replacement from time
to time including an increased cost of construction endorsement, if available,
and the cost of debris removal. In the event either party to this Agreement
believes that full replacement cost (the then-replacement cost less such
exclusions) has increased or decreased at any time during the Term, it shall
have the right to have such full replacement cost re-determined.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

34



--------------------------------------------------------------------------------

12.03 Increase in Limits. If either party to this Agreement at any time deems
the limits of the personal injury or property damage under the comprehensive
commercial general liability insurance then carried to be either excessive or
insufficient, such parties shall endeavor in good faith to agree on the proper
and reasonable limits for such insurance to be carried and such insurance shall
thereafter be carried with the limits thus agreed on until further change
pursuant to the provisions of this Section.

12.04 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article XII, Manager may include the insurance required hereunder within the
coverage of a so-called blanket policy or policies of insurance carried and
maintained by Manager; provided, however, that the coverage afforded to the
parties as required herein will not be reduced or diminished or otherwise be
different from that which would exist under a separate policy meeting all other
requirements of this Agreement by reason of the use of such blanket policy of
insurance, and provided further that the requirements of this Article XII are
otherwise satisfied.

12.05 Costs and Expenses. Insurance premiums and any costs or expenses with
respect to the insurance, including, without limitation, agent’s and
consultant’s costs used to place insurance or adjust claims, shall be
Deductions. Premiums on policies for more than one year shall be charged
pro-rata against Gross Revenues over the period of the policies and to the
extent, through blanket policies, cover other hotels managed by Manager or owned
by Lessee or any of its Affiliates, shall be allocated based on rooms, number of
employees, values or other methods as determined to be reasonable by Manager and
Lessee. Any reserves, losses, costs, damages or expenses which are uninsured,
self-insured, or fall within deductible limits shall be treated as a cost of
insurance and shall be Deductions, subject to Article XXV.

12.06 Policies and Endorsements.

 

  A. Where permitted, all insurance provided for under this Article XII shall
name Lessee as insured, and Manager, any Holder, the Landlords, and, if
required, the Franchisors, as additional insureds. The party procuring such
insurance shall deliver to the other party certificates of insurance with
respect to all policies so procured, including existing, additional and renewal
policies and, in the event of insurance about to expire, shall deliver
certificates of insurance with respect to the renewal policies not less than ten
(10) days prior to the respective dates of expiration.

 

  B. All policies of insurance provided for under this Article XII shall, to the
extent obtainable, be with insurance companies licensed or authorized to do
business in the state in which the Premises are located, with a minimum rating
of A or better in the Best’s Insurance Guide and an S&P rating of at least A+V
(or such higher rating if so required by any Holder, Landlord or Franchisor),
and shall have attached thereto an endorsement that such policy shall not be
cancelled or materially changed without at least thirty (30) days’ (and for
Texas Hotels, ten (10) days’) prior written notice to Lessee. All insurance
policies obtained pursuant to this Article XII shall contain a standard waiver
of subrogation endorsement.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

35



--------------------------------------------------------------------------------

12.07 Termination. Upon Termination of this Agreement, an escrow fund in an
amount reasonably acceptable to Manager shall be established from Gross Revenues
(or, if Gross Revenues are not sufficient, with funds provided by Lessee) to
cover the amount of any costs which, in Manager’s reasonable business judgment,
will likely need to be paid by either Lessee or Manager with respect to pending
or contingent claims, including those which arise after Termination for causes
arising during the Term of this Agreement. Upon the final disposition of all
such pending or contingent claims, any unexpended funds remaining in such escrow
shall be paid to Lessee.

ARTICLE XIII

TAXES AND DEBT SERVICE

13.01 Taxes.

(a) All real estate and ad valorem property taxes, assessments and similar
charges on or relating to the Premises during the Term of this Agreement shall
be paid by Manager, on behalf of Lessee, before any fine, penalty, or interest
is added thereto or lien placed upon the Premises, unless payment thereof is
stayed. All such payments shall be reserved and paid from Gross Revenues and
treated as Deductions in determining Net Operating Income. Gross Revenues
reserved for such purposes shall be placed in an escrow account or accounts
established pursuant to the requirements of any applicable Holder. Interest
earned in said account attributable to funds deposited pursuant to this
Agreement shall be added to such reserve, thereby reducing the amount required
to be placed in the account from Gross Revenues.

(b) Notwithstanding the foregoing, upon Lessee’s request, Manager shall, as a
Deduction, contest the validity or the amount of any such tax or assessment.
Lessee agrees to cooperate with Manager and execute any documents or pleadings
required for such purpose, provided that Lessee is satisfied that the facts set
forth in such documents or pleadings are accurate and that such execution or
cooperation does not impose any unreasonable obligations on Lessee, and Lessee
agrees to reimburse Manager as a Deduction for all expenses occasioned to
Manager by any such contest, provided that such expenses shall be approved by
Lessee prior to the time that they are incurred.

13.02 Debt Service; Ground Lease Payments. In the event of a Hotel Mortgage
and/or Ground Lease and upon direction of Lessee, Manager shall establish an
account (the “Property Service Account”) to pay Debt Service and/or Ground Lease
Payments in such periodic payments as required by any applicable Holder under
any applicable Hotel Mortgage and/or landlord under any Ground Lease. The
Property Service Account shall be funded by Landlord under the Lease from funds
paid by Landlord to Lessee. In the event sufficient funds are unavailable for
the payment of Debt Service and/or Ground Lease Payments from the Property
Service Account, then Manager shall notify Lessee in writing of such
insufficiency who shall in turn advise the Landlord under the applicable Lease
to replenish the Property Service Account to provide funds for payment of Debt
Service and/or Ground Lease Payments.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

36



--------------------------------------------------------------------------------

ARTICLE XIV

BANK ACCOUNTS

All funds made available to Manager by Lessee for operations of the Premises,
exclusive of those amounts described in Article VIII, shall be deposited into a
banking checking account or accounts to be established in the name of Lessee
(the “Operating Account”), consistent with the requirements of any Cash
Management Agreements, if any. The Operating Account shall be interest bearing
when possible. Subject to the limitation of Manager’s authority set forth
herein, both Manager and Lessee shall be authorized to withdraw funds from said
Operating Account, except that Lessee may withdraw funds from said account only
if an Event of Default by Manager has occurred under this Agreement or an event
has occurred that with the passage of time might be an Event of Default by
Manager. Prior to any such withdrawal by Lessee, Lessee shall provide Notice of
same to Manager, and Manager shall not be liable to Lessee for any checks
written by Manager for operating expenses which are returned due to insufficient
funds caused by such Lessee withdrawal. From time to time both Manager and
Lessee shall designate signatory parties on such account and shall provide
written notice of such designation or change in designation to the other party,
and the signatures of such persons shall be formally and expressly recognized by
the bank in which such account or accounts are maintained. The bank or banks to
be utilized shall be selected and approved by Lessee and Manager. All monies
received shall be deposited in, including, but not limited to, Gross Revenues,
and expenses paid, including, but not limited to, Deductions, shall be paid from
such bank checking account(s) except that Manager shall have the right to
maintain payroll and petty cash funds and to make payments therefrom as the same
are customary and utilized in the lodging business. Such funds shall not be
commingled with Manager’s funds. Lessee shall have the right, at its expense, to
audit said account or accounts at any reasonable time.

Manager may establish one or more separate bank accounts for handling payroll
costs in the name of Lessee. Such accounts shall be in a bank selected by
Manager and approved by Lessee, and shall be handled exclusively by the
individuals designated by Manager and approved in writing by Lessee. Funds shall
be deposited in the payroll account or accounts from the Operating Account, as
needed, in order to meet payroll requirements.

Until otherwise prescribed by Lessee in writing, the Operating Account shall be
under the control of Manager, without prejudice, however, to Manager’s
obligation to account to Lessee as and when provided herein. All receipts and
income, including without limitation, Gross Revenues shall be promptly deposited
in the Operating Account. Checks or other documents of withdrawal shall be
signed only by the individual representatives of Manager approved in writing by
Lessee and duly recognized for such purpose by the bank or banks in which the
referenced accounts are maintained. Manager shall supply Lessee with fidelity
bonds or other insurance insuring the fidelity of authorized signatories to such
accounts, unless said bonds or other insurance shall have been placed by Lessee
and delivered directly by the bonding or insurance company to Lessee. The cost
of such fidelity bonds or other insurance shall be a Deduction, at Lessee’s
expense, and subject to Lessee’s approval. Neither Lessee nor Manager shall be
responsible for any losses occasioned by the failure or insolvency of the bank
or banks in which the referenced accounts are maintained. Upon expiration or
termination of this Agreement and the payment to Manager of all amounts due
Manager hereunder upon such expiration or termination, as provided in this
Agreement, all remaining amounts in the referenced accounts shall be transferred
forthwith to Lessee, or made freely available to Lessee.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

37



--------------------------------------------------------------------------------

Manager shall not be required to advance funds, and Manager shall not be
obligated to incur any liability or obligation for Lessee’s account, without
assurance that necessary funds for the discharge thereof will be provided by
Lessee.

All reserve accounts established pursuant to this Agreement shall be placed in
segregated interest-bearing accounts in the name of Lessee which interest shall
be added to such reserve and serve to reduce the amount required to be placed in
such reserve account.

ARTICLE XV

ACCOUNTING SYSTEM

15.01 Books and Records. Manager shall maintain an adequate and separate
accounting system in connection with its management and operation of the
Premises. The books and records shall be kept in accordance with GAAP and the
Uniform System of Accounts (to the extent consistent with GAAP) and shall be
maintained at all times either on the Premises, at the principal office of the
Manager, or in storage, for at least three (3) years after the Fiscal Year to
which the books and records relate. Lessee, the beneficial owners of Lessee, the
Landlords (to the extent permitted under the Leases), any Holder (to the extent
permitted under the Hotel Mortgage), any Franchisor (to the extent permitted
under any applicable Franchise Agreement), or their respective employees or duly
authorized agents, shall have the right and privilege of examining and
inspecting the books and records at any reasonable time. Upon termination of
this Agreement, all such books and records shall be turned over to Lessee so as
to insure the orderly continuance of the operation of the Hotels; provided
however, that all such books and records thereafter shall be available to
Manager at the Hotels at all reasonable times for inspection, audit, examination
and copying for a period of three (3) years.

15.02 Monthly Financial Statements. Within twenty-five (25) days following each
Accounting Period, Manager shall furnish Lessee with respect to each of the
Hotels an accrual basis balance sheet on Manager’s standard format in reasonable
detail, together with a reasonably detailed accrual basis profit and loss
statement for the calendar month next preceding and with a cumulative calendar
year accrual basis profit and loss statement to date, including a comparison to
the Annual Operating Budget and the Capital Improvements Budget and a statement
of cash flows for each monthly and cumulative period for which a profit and loss
statement is prepared. Further, from time to time as reasonably requested by
Lessee, Manager shall provide a statement of bank account balances, an
allocation to reserve accounts, a sources and uses statement, a narrative
discussing any of the aforementioned reports and material variances from the
Annual Operating Budget and the Capital Improvements Budget, such other reports
and financial statements as Lessee may reasonably request and as are customarily
provided by managers of similar hotel properties in the area of the Hotels
without Manager receiving additional fees to provide same.

15.03 Annual Financial Statements. Within forty-five (45) days after the end of
each Fiscal Year, Manager shall furnish to Lessee year-end financial statements
for the Hotels (including a balance sheet, income statement and statement of
sources and uses of funds) which

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

38



--------------------------------------------------------------------------------

statements shall be unaudited and shall be prepared in accordance with GAAP and
the Uniform System of Accounts (to the extent consistent with GAAP). Lessee will
engage an independent national certified public accounting firm with hospitality
experience and reasonably acceptable to Lessee to provide audited annual
financial statements. Manager shall cooperate in all respects with such
accountant in the preparation of such statements, including the delivery of any
financial information generated by Manager pursuant to the terms of this
Agreement and reasonably required by the Lessee’s accountant to prepare such
audited financial statements.

ARTICLE XVI

PAYMENT BY LESSEE

16.01 Payment of Base Management Fee. On the fifth (5th) day of each month
during the term of this Agreement, Manager shall be paid out of the Operating
Account, the Base Management Fee for the preceding Accounting Period, as
determined from the books and records referred to in Article XV.

16.02 Distributions. Subject to retention of Reasonable Working Capital
(including any amounts as required by the Capital Improvement Budget) and
retention of such reserves as may be required under any Hotel Mortgage and/or
Ground Lease, as applicable, Manager shall deliver to Lessee from the Operating
Account, any excess Working Capital for the preceding Accounting Period on the
25th day of the following month, and such amounts of Lessee’s money in the
possession or under the control of Manager as Lessee shall from time to time
request. For purposes of this Article “Reasonable Working Capital” shall mean an
amount reasonably determined by Manager at the same time as the monthly
financial statements are prepared pursuant to Section 15.02 hereof, but in no
event to exceed a sum equal to a ratio of current assets to current liabilities
of 2:1 (but excluding from such calculation cash restricted or unavailable under
any Cash Management Agreement).

16.03 Payment Option. Management Fees shall be paid in cash, except that subject
to the requirements of Section 5.02.6 and Section 28.08 Manager may request, no
later than thirty (30) days prior to the payment due date, by Notice to Lessee
(such request to be subject to the approval of a majority of the Independent
Directors of AHT, in their sole discretion, and to any applicable restrictions
of a national securities exchange (including NASDAQ NMS and NASDAQ Small Cap)
and to federal and state securities laws), payment of up to one-third (1/3rd) of
its Base Management Fee and up to one hundred percent (100%) of its Incentive
Fee, in the form of shares of common stock of AHT priced at the “Strike Price,”
or in the form of stock options priced in accordance with the “Black-Scholes
Model” (the “Payment Option Request”), as follows:

 

  A. Common Stock at “Strike Price”. The number of shares of common stock of AHT
to be issued in lieu of the applicable Base Management Fees and/or Incentive Fee
as noted in the Payment Option Request (the “Designated Fees”) shall be based
upon the “Strike Price” of such common stock determined as follows: The term
“Strike Price” shall be and mean the amount obtained (rounded upward to the next
highest cent) by determining the simple average of the daily closing price of
the common stock of AHT for the twenty (20) trading days ending on the last
trading day of the calendar week immediately preceding

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

39



--------------------------------------------------------------------------------

the applicable payment due date on the New York Stock Exchange or, if the shares
of such common stock are not then being traded on the New York Stock Exchange,
then on the principal stock exchange (including without limitation NASDAQ NMS or
NASDAQ Small Cap) on which such common stock is then listed or admitted to
trading as determined by AHT or, if such common stock is not then so listed or
admitted to trading the average of the last reported closing bid and asked
prices on such days in the over-the-counter market or, if no such prices are
available, the fair market value per share of such common stock, as determined
by a majority of the Independent Directors of AHT in their sole discretion. The
Strike Price shall not be subject to any adjustment as a result of the issuance
of any additional shares of common stock by AHT for any purpose, except for
stock splits (whether accomplished by stock dividends or otherwise) or reverse
stock splits occurring during the 20 trading days referenced in the calculation
of the Strike Price. Upon determination of the Strike Price for such common
stock (and provided payment in the form of common stock has been approved by the
board of directors of AHT), AHT agrees to issue to Manager the number of shares
of common stock in AHT determined by dividing the Designated Fees by the Strike
Price per share of common stock, and any balance remaining shall be paid to
Manager in cash.

 

  B. Options based on Black-Scholes Model. The number of stock options to be
issued in lieu of the Designated Fees shall be based upon the “Black-Scholes
Model” as follows: The term “Black-Scholes Model” means the Black-Scholes model
for valuing the “fair value” of an option calculated based on historical data
and calculated probabilities of future stock prices, reasonably applied. Upon
determination of the value of an option on the date such options are to be
issued, as determined using the Black-Scholes Model (the “Black-Scholes
Amount”), provided payment in the form of options has been approved by the board
of directors of AHT, AHT agrees to issue to Manager the number of options for
common stock of AHT determined by dividing the Designated Fees by the
Black-Scholes Amount per option, and any balance remaining shall be paid to
Manager in cash. The “Strike Price” for any option (which must be exercised
within ten (10) years of issuance), shall have the meaning of the term “Strike
Price” as used in subparagraph A above.

ARTICLE XVII

RELATIONSHIP AND AUTHORITY

Lessee and Manager shall not be construed as partners, joint venturers or as
members of a joint enterprise and neither shall have the power to bind or
obligate the other except as set forth in this Agreement. Nevertheless, Manager
is granted such authority and power as may be reasonably necessary for it to
carry out the provisions of this Agreement. This Agreement, either alone or in
conjunction with any other documents, shall not be deemed to constitute a lease
of any portion of the Premises. Nothing contained herein shall prohibit or
restrict Manager or any affiliate of Manager from operating, owning, managing,
leasing or constructing any hotel of any nature or description which may in any
manner compete with that of the Premises, except as

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

40



--------------------------------------------------------------------------------

otherwise set forth in the Mutual Exclusivity Agreement; provided that Manager
agrees to comply with the conflicts policies of AHT. Except as otherwise
expressly provided in this Agreement, (a) all debts and liabilities to third
persons incurred by Manager in the course of its operation and management of the
Hotels in accordance with the provisions of this Agreement shall be the debts
and liabilities of Lessee only, and (b) Manager shall not be liable for any such
obligations by reason of its management, supervision, direction and operation of
the Hotels as agent for Lessee. Manager may so inform third parties with whom it
deals on behalf of Lessee and may take any other reasonable steps to carry out
the intent of this paragraph.

ARTICLE XVIII

DAMAGE, CONDEMNATION AND FORCE MAJEURE

18.01 Damage and Repair. If, during the Term hereof, a Hotel is damaged or
destroyed by fire, casualty, or other cause, Lessee shall, subject to the
requirements of the applicable underlying Lease, repair or replace the damaged
or destroyed portion of the Hotel to the same condition as existed previously.
In the event the underlying Lease relating to such damaged Hotel is terminated
pursuant to the provisions of such Lease, Lessee may terminate this Agreement
with respect to such Hotel upon sixty (60) days’ Notice from the date of such
damage or destruction, in which case this Agreement shall then terminate with
respect to such Hotel sixty (60) days from the date of such notice and neither
party shall have any further rights, obligations, liabilities or remedies one to
the other hereunder with respect to such Hotel, except as otherwise provided in
Article II (provided that no termination fees shall be payable by Lessee
pursuant to Article II) and Section 18.04. If this Agreement remains in effect
with respect to such damaged Hotel and the damage does not result in a reduction
of Gross Revenues at such Hotel, the Management Fee will be unabated. If
however, this Agreement remain in effect with respect to such Hotel, but the
damage does result in a reduction of Gross Revenues at such Hotel, Lessee shall
be entitled to partial, pro rata abatement with respect to the Management Fee
until such time as such Hotel is restored.

18.02 Condemnation.

 

  A. In the event all or substantially all of a Hotel shall be taken in any
eminent domain, condemnation, compulsory acquisition, or similar proceeding by
any competent authority for any public or quasi-public use or purpose, this
Agreement shall terminate with respect to such Hotel, subject to the
requirements of the applicable underlying Lease. However, in any event of such
termination, Lessee shall give Manager at least fifteen (15) days prior Notice
of such termination. In the event of such termination, neither party shall have
any further rights, remedies, obligations or liabilities one to the other
hereunder with respect to such Hotel except as otherwise provided in Article II
above (provided that no termination fees shall be payable by Lessee pursuant to
Article II).

 

  B. If a portion of the Premises shall be taken by the events described in
Section 18.02A or the entire Premises are temporarily affected, the result of
either of which is not to make it, in the reasonable business judgment of
Lessee, unreasonable to continue to operate the applicable Hotel, subject to the
requirements of the applicable underlying Lease, this Agreement shall not

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

41



--------------------------------------------------------------------------------

terminate with respect to such Hotel. However, so much of any award for any such
partial taking or condemnation shall be made available to the extent necessary
to render the applicable Premises equivalent to its condition prior to such
event and the balance shall be paid to Lessee or the Holder, if required by any
Hotel Mortgage covering the Premises.

18.03 Force Majeure. If an event of Force Majeure directly involves a Hotel and
has a significant adverse effect upon the continued operations of such Hotel,
then Lessee shall be entitled to terminate this Agreement with respect to the
applicable Hotel by written Notice within sixty (60) days from the date of such
Force Majeure, and this Agreement shall then terminate with respect to the
applicable Hotel sixty (60) days from such notice, in which event neither Lessee
nor Manager shall have any further rights, remedies, obligations or liabilities,
one to the other, hereunder, with respect to the applicable Premises except as
otherwise provided in Article II (provided that no termination fees shall be
payable by Lessee pursuant to Article II).

18.04 Liquidated Damages if Casualty.

 

  A. Casualty of Initial Hotel. Notwithstanding anything contained in this
Agreement to the contrary, if any of the Initial Hotels is damaged due to a
casualty as set forth in Section 18.01 hereof, and Lessee elects, for any
reason, not to rebuild the applicable Initial Hotel, Lessee agrees to pay to
Manager (provided there does not then exist an Event of Default by Manager under
this Agreement, beyond any applicable grace and cure periods), a termination fee
as liquidated damages and not as a penalty in an amount as if such Initial Hotel
was being sold, as set forth in Section 2.03(a)(ii) above.

 

  B. Casualty of a Future Hotel. Notwithstanding anything contained in this
Agreement to the contrary, if any of the Future Hotels is damaged pursuant to a
casualty as set forth in Section 18.01 hereof within the first year of the
initial 10-year term for such hotel, and Lessee elects, for any reason, not to
rebuild such Future Hotel, Lessee agrees to pay Manager (provided there does not
then exist an Event of Default by Manager beyond any applicable cure periods), a
termination fee, if any, that would be owed if such hotel were then sold, as set
forth in Section 2.03(a)(i) above. However, if after the first year of the
initial 10-year term for a Future Hotel, such hotel is damaged and Lessee elects
not to rebuild such hotel even though sufficient casualty proceeds are available
to do so, then Lessee will pay to Manager a termination fee (provided there does
not then exist an Event of Default by Manager beyond any applicable cure
periods), equal to the product obtained by multiplying (i) 65% of the aggregate
Base Management Fee and Incentive Fee estimated to be paid Manager budgeted in
the Annual Operating Budget applicable to such Future Hotel (but in no event
less than the Base Management Fee and Incentive Fee for the preceding full
Fiscal Year) by (ii) nine (9).

Payment of the termination fees set forth in this Section 18.04 shall be subject
to Section 2.03(d) above with respect to liquidated damages.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

42



--------------------------------------------------------------------------------

18.05 No Liquidated Damages if Condemnation or Force Majeure. No liquidated
damages shall be payable in the event of a condemnation relating to any of the
Hotels, provided that Manager shall be entitled to seek recovery from the
condemning authority for its loss of contract and this Agreement shall not
terminate for that purpose. No liquidated damages shall be payable by Lessee as
a result of its termination of this Agreement pursuant to Section 18.03 (Force
Majeure).

ARTICLE XIX

DEFAULT AND TERMINATION

19.01 Events of Default. The following shall constitute events of default (each
an “Event of Default”):

 

  A. The filing of a voluntary petition in bankruptcy or insolvency or a
petition for reorganization under any bankruptcy law by Lessee or Manager;

 

  B. The consent to any involuntary petition in bankruptcy or the failure to
vacate, within ninety (90) days from the date of entry thereof, any order
approving an involuntary petition by Lessee or Manager;

 

  C. The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Lessee or Manager
as bankrupt or insolvent, or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
such party’s assets, and such order, judgment or decree continues unstayed and
in effect for any period of ninety (90) days or more;

 

  D. The appointment of a receiver for all or any substantial portion of the
property of Lessee or Manager;

 

  E. The failure of Lessee or Manager to make any payment required to be made in
accordance with the terms of this Agreement within ten (10) days after receipt
of Notice, specifying said default with reasonable specificity, when such
payment is due and payable; or F. The failure of Lessee or Manager to perform,
keep or fulfill any of the other covenants, undertakings, obligations or
conditions set forth in this Agreement, and the continuance of such default for
a period of thirty (30) days after written notice of said failure; provided,
however, if such default cannot be cured within such thirty (30) day period and
Lessee or Manager, as the case may be, commences to cure such default within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended so long as it
shall require Lessee or Manager, as the case may be, in the exercise of due
diligence to cure such default, it being agreed that no such extension
(including the original 30 day cure period) shall be for a period in excess of
one hundred twenty (120) days.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

43



--------------------------------------------------------------------------------

  G. The Manager does not qualify as an Eligible Independent Contractor.

 

  H. An occurrence of an Event of Default under the RL&H Agreement referred to
in the Recital 1.

19.02 Consequence of Default. Upon the occurrence of any Event of Default, the
non-defaulting party may give the defaulting party Notice of intention to
terminate this Agreement (after the expiration of any applicable grace or cure
period provided in Section 19.01), and upon the expiration of thirty (30) days
from the date of such notice, this Agreement shall terminate, whereupon the
non-defaulting party shall be entitled to pursue all of its rights and remedies,
at law or in equity, under this Agreement (including, without limitation, any
indemnity obligations which shall survive termination of this Agreement) and any
other rights and remedies available under Legal Requirements except as otherwise
expressly limited by the terms of Article II. Notwithstanding the foregoing, in
the event that an Event of Default is applicable to one or more of the Hotels
but not all of the Hotels, such termination shall only be as to such applicable
Hotel(s).

ARTICLE XX

WAIVER AND INVALIDITY

20.01 Waiver. The failure of either party to insist upon a strict performance of
any of the terms or provisions of this Agreement or to exercise any option,
right or remedy herein contained, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party.

20.02 Partial Invalidity. In the event that any portion of this Agreement shall
be declared invalid by order, decree or judgment of a court, this Agreement
shall be construed as if such portion had not been inserted herein except when
such construction would operate as an undue hardship on the Manager or Lessee or
constitute a substantial deviation from the general intent and purpose of said
parties as reflected in this Agreement, in which event it shall be terminated.

ARTICLE XXI

ASSIGNMENT

Subject to the requirements of any Hotel Mortgage, Franchise Agreement, Ground
Lease or any of the Leases, neither party shall assign or transfer (by operation
of law or otherwise) or permit the assignment or transfer of this Agreement
without the prior written consent of the other (which may be withheld in its
sole discretion) and any such prohibited assignment or transfer shall be null
and void; provided, however, that Manager shall have the right, without such
consent, to assign its interest in this Agreement to any “Manager Affiliate
Entity”, provided such Manager Affiliate Entity qualifies as an Eligible
Independent Contractor as of the date of such transfer. The term “Manager
Affiliate Entity” shall mean any entity controlled directly or indirectly by
(i) Archie Bennett, Jr. and/or Monty Bennett, (ii) family partnerships or trusts
(the sole members or beneficiaries of which are at all times lineal descendants
of Archie Bennett, Jr.

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

44



--------------------------------------------------------------------------------

or Monty Bennett (including step-children) and spouses of any of the foregoing),
or (iii) by lineal descendants of Archie Bennett, Jr. or Monty Bennett
(including step-children) and spouses of any of the foregoing. For purposes
hereof, “controlled” shall mean (i) the possession, directly or indirectly of a
majority of the voting power and capital stock or ownership interest of such
entity, or (ii) the power to direct or cause the direction of the management and
policies of such entity in the capacity of chief executive officer, president,
chairman, or other similar capacity where they are actively engaged and/or
involved in providing such direction or control and spend a substantial amount
of time managing such entity. Any such permitted assignee shall be deemed to be
the Manager for purposes of this Agreement provided such assignee assumes all of
Manager’s future obligations under this Agreement pursuant to an assumption
agreement reasonably acceptable to Lessee. Any and all such assignments,
however, shall at all times be subject to the prior right, title and interest of
Lessee with respect to the Premises. An assignment by Manager or any permitted
assignee of its interest in this Agreement, shall not relieve Manager or any
such permitted assignee, as the case may be, from their respective obligations
under this Agreement, and shall inure to the benefit of, and be binding upon,
their permitted successors and assigns. For purposes of this Article XXI any
change in the ownership of the Manager or other event that would cause the
Manager to fail to be a Manager Affiliate Entity shall be deemed to be a
transfer of this Agreement, prohibited by this Article XXI unless first
consented to in writing by Lessee.

ARTICLE XXII

NOTICES

All notices, demands, elections, or other communications that any party this
Agreement may desire or be required to be given hereunder shall be in writing
and shall be given by hand, by depositing the same in the United States mail,
first class, postage prepaid, certified mail, return receipt requested, or by a
recognized overnight courier service providing confirmation of delivery, to the
addresses set forth below, or at such address as may be designated by the
addressee upon written notice to the other party, (herein called “Notice”).

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

45



--------------------------------------------------------------------------------

 

To Lessee:

   Ashford TRS Corporation    14185 Dallas Parkway, Suite 1100    Dallas, Texas
75254    Attn: Chief Financial Officer    Fax: (972) 490-9605

With a copy to:

   Ashford Hospitality Limited Partnership    14185 Dallas Parkway, Suite 1100
   Dallas, Texas 75254    Attn: General Counsel    Fax: (972) 490-9605

To Manager:

   Remington Management, L.P.    14185 Dallas Parkway, Suite 1150    Dallas,
Texas 75254    Attn: Monty Bennett    Fax: (972) 980-2705

With a copy to:

   Remington Management, L.P.    14185 Dallas Parkway, Suite 1150    Dallas,
Texas 75254    Attn: Legal Department    Fax: (972) 490-9605

To the Landlords:

   c/o Ashford Hospitality Limited Partnership    14185 Dallas Parkway, Suite
1100    Dallas, Texas 75254    Attn: General Counsel    Fax: (972) 490-9605

All notices given pursuant to this Article XXII shall be deemed to have been
given (i) if delivered by hand on the date of delivery or on the date that
delivery was refused by the addressee, or (ii) if delivered by certified mail or
by overnight courier, on the date of delivery as established by the return
receipt or courier service confirmation (or the date on which the return receipt
or courier service confirms that acceptance of delivery was refused by the
addressee).

ARTICLE XXIII

SUBORDINATION; NON-DISTURBANCE

23.01 Subordination. This Agreement shall be subject and subordinate to any
Hotel Mortgage and Lease, and Manager agrees to enter into a lender-manager or
landlord-manager (as applicable) agreement with respect to each Hotel, which
agreement shall contain reasonable provisions, including, without limitation,
Manager’s acknowledgment that its real estate interest in and to the applicable
Hotel, if any, created by this Agreement is subject and subordinate to the
applicable Hotel Mortgage or Lease, including providing any purchaser of such
Hotel at a foreclosure sale or deed-in-lieu of foreclosure, including the
Holder, with the right to terminate this Agreement with respect to the
applicable Hotel; provided, however, in no event will

Hotel Master Management Agreement

Ashford TRS Corporation

File No. 145765

 

46